UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-2394 HANDY & HARMAN Ltd. (formerly known as WHX Corporation) (Exact name of registrant as specified in its charter) DELAWARE 13-3768097 (State of Incorporation) (IRS Employer Identification No.) 1133 Westchester Avenue, Suite N222 White Plains, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:914-461-1300 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on Title of each class which registered Common Stock, $.01 par value NASDAQ Capital Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No ý Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No ý Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Non-accelerated filer ¨ Accelerated filer ¨ Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No ý The aggregate market value of the voting and non-voting common equity held by non-affiliates of registrant as of June 30, 2010 totaled approximately $25.2 million based on the then-closing stock price. On March 4, 2011, there were 12,178,565 shares of common stock, par value $0.01 per share. DOCUMENTS INCORPORATED BY REFERENCE The information required by Items 10, 11, 12, 13 and 14 of Part III will be incorporated by reference to certain portions of a definitive proxy statement, which is expected to be filed by the Registrant within 120 days after the close of its fiscal year. HANDY & HARMAN LTD. FORM 10-K December31, 2010 TABLE OF CONTENTS PageNo. PART I Item1. Business 1 Item 1A. Risk Factors 5 Item2. Properties 12 Item3. Legal Proceedings 12 Item4. (Removed and Reserved) 16 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item8. Consolidated Financial Statements and Supplementary Data 38 Item9A. Controls and Procedures 85 Item9B. Other Information 86 PART III Item10. Directors, Executive Officers and Corporate Governance 87 Item11. Executive Compensation 87 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 87 Item13. Certain Relationships and Related Transactions 87 Item14. Principal Accountant Fees and Services 87 PART IV Item15. Exhibits and Consolidated Financial Statement Schedules 88 Signatures 91 i Table of Contents PART I ITEM 1. BUSINESS The Company Handy & Harman Ltd. Handy & Harman Ltd. (formerly named WHX Corporation prior to January 3, 2011) (“HNH”), the parent company, manages a group of businesses on a decentralized basis.HNH owns Handy & Harman Group Ltd. (“H&H Group”) which owns Handy & Harman (“H&H”) and Bairnco Corporation (“Bairnco”). HNH is a diversified holding company whose strategic business units encompass the following segments: Precious Metal, Tubing, Engineered Materials, Arlon Electronic Materials, Arlon Coated Materials, and Kasco Blades and Route Repair Services.HNH principally operates in North America.All references herein to “we,” “our” or the “Company” shall refer to HNH, together with all of its subsidiaries. The HNH Business System is at the heart of the operational improvement methodologies for all HNH companies and employees. Strategy Deployment forms the roof of the HNH Business System and serves to convert strategic plans into tangible actions ensuring alignment of goals throughout each of our businesses. The pillars of the HNH Business System are the key performance indicators used to monitor and drive improvement.The steps of the HNH Business System are the specific tool areas that drive the key performance indicators and overall performance.HNH utilizes lean tools and philosophies to reduce and eliminate waste coupled with the Six Sigma tools targeted at variation reduction.The HNH Business System is a proven, holistic approach to increasing shareholder value and achieving long term, sustainable, and profitable growth. Products and Product Mix Precious Metal Segment Precious Metal segment fabricates precious metal and their alloys into brazing alloys.Brazing alloys are used to join similar and dissimilar metals as well as specialty metals and some ceramics with strong, hermetic joints. We offer these metal joining products in a wide variety of alloys including gold, silver, palladium, copper, nickel, aluminum, and tin. These brazing alloys are fabricated into a variety of engineered forms and are used in many industries including electrical, appliance, transportation, construction, and general industrial, where dissimilar material and metal-joining applications are required. Operating income from precious metal products is principally derived from the “value added” of processing and fabricating and not from the purchase and resale of precious metal.In accordance with general practice, prices to customers are principally a composite of two factors: (1) the value of the precious metal content of the product and (2) the “fabrication value,” which includes the cost of base metals, labor, overhead, financing and profit. Tubing Segment The Tubing segment manufactures a wide variety of steel tubing products.The Stainless Steel Seamless Tubing Group manufactures small-diameter precision-drawn seamless tubing both in straight lengths and coils.The Stainless Steel Tubing Group’s capabilities in long continuous drawing of seamless stainless steel coils allow this Group to serve the petrochemical infrastructure and shipbuilding markets.The Stainless Steel Tubing Group also manufactures products for use in the medical, semiconductor fabrication, aerospace and defense industries. The Specialty Tubing Group manufactures welded carbon steel tubing in coiled and straight lengths with a primary focus on products for the consumer and commercial refrigeration, automotive, and heating, ventilation and cooling (HVAC), structural, and oil and gas industries. In addition to producing bulk tubing, the Specialty Tubing Group also produces value added products and assemblies for these industries. Engineered Materials Segment The Engineered Materials Segment manufactures and supplies products to the construction and building industries.Fasteners and fastening systems for the U.S. commercial flat roofing industry are manufactured and sold to building and roofing material wholesalers. The products are also private labeled to roofing system manufacturers. A line of specialty fasteners is produced for the building products industry for fastening applications in the construction and remodeling of homes, decking and landscaping.We also manufacture plastic and steel fittings and connectors for natural gas, propane and water distribution service lines along with exothermic welding products for electrical grounding, cathodic protection, and lightning protection. In addition, we manufacture electro-galvanized and painted cold rolled sheet steel products primarily for the construction, entry door, container and appliance industries. 1 Table of Contents Arlon Electronic Materials Segment Arlon Electronic Materials’ (“Arlon EM”) principal products include high performance materials for the printed circuit board (“PCB”) industry and silicone rubber-based insulation materials used in a broad range of industrial, military/aerospace, consumer and commercial markets. Arlon EM supplies high technology circuit materials to the PCB industry.Arlon EM products are marketed principally to original equipment manufacturers (“OEMs”) and PCB manufacturers around the world by a direct technical sales force in many cases in support of country and area specific distributors and manufacturer’s representatives.Arlon EM’s conventional laminates product line includes a wide variety of specialty polyimide and epoxy laminates and bonding films, as well as other high performance thermoset laminates.These materials are used in demanding commercial and military market applications including high density interconnect, surface mount technology, heat sink bonding, semiconductor testing, thermal management, wireless communications and microwave PCBs.The microwave and radio frequency product line offers fluoropolymers (i.e. polytetrafluorethylene (“PTFE”)), ceramic-filled fluoropolymers, and other non-PTFE laminates that deliver the electrical performance needed in frequency-dependent circuit applications such as analog, digital and personal communication systems, high frequency military electronics, microwave antennas and cellular base station electronics.These circuit materials are supplied as copper-clad laminates with bonding plies or prepregs for production of multi-layer printed circuits. Arlon EM also manufactures a line of silicone rubber materials used in a broad range of military, consumer, industrial and commercial products.Typical applications and products include: silicone bagging materials for producing composite parts; silicone insulating tapes for electric traction motor coil windings; insulation materials for industrial and commercial flexible heaters; silicone materials for high temperature hose and duct markets; insulating tape for medium and high voltage electrical splices and self-fusing tapes for a variety of industrial and commercial applications; as well as compliant, thermally or electrically conductive silicone film adhesives known as Thermabond™ for heat sink-bonding to printed circuit boards and other thermal management applications. Arlon Coated Materials Segment Arlon Coated Materials (“Arlon CM”) consists of three separate business units, Arlon Adhesive & Film Division located in California (“Arlon CM California”), Arlon Engineered Coated Products (“ECP”) and Arlon Signtech located in Texas (together, “Arlon CM Texas”). Arlon CM California manufactures specialty graphic films marketed under the Arlon and Calon® brand names and include cast and calendared vinyl films that are provided in a wide variety of colors, face stocks and adhesive systems. These vinyl films are used in commercial and electrical signage, point of purchase displays, highway signage, fleet markings, and other commercial advertising applications. Arlon CM Texas, through ECP, manufactures and markets custom-engineered laminates and coated products. Typical applications include insulating foam tapes for thermopane windows, electrical insulation materials for motors and transformers, thermal insulation panels for appliances and cars, durable printing stock, coated foil tapes and transfer adhesives used in industrial assembly, and single and double-coated foam and film tapes and other custom engineered laminates for specific industrial applications. In addition, Arlon SignTech manufactures laminated vinyl fabrics for corporate identity programs. These products are marketed under the ArlonFlex brand name and complement the Calon® specialty graphic films. The Arlon CM Segment businesses have been classified as discontinued operations in the accompanying financial statements. See “Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations”. 2 Table of Contents Kasco Blades and Route Repair Services Segment Kasco Blades and Route Repair Services (“Kasco”) is a provider of meat-room blade products, repair services, and resale products for the meat and deli departments of supermarkets; for restaurants; for meat and fish processing plants; and for distributors of electrical saws and cutting equipment throughout North America, Europe, Asia and South America.Kasco is also a provider of wood cutting blade products for the pallet manufacturing, pallet recycler, and portable saw mill industries in North America.These products and services include band saw blades for cutting meat and fish, band saw blades for cutting wood and metal, grinder plates and knives for grinding and cutting meat, repair and maintenance services for food equipment in retail grocery and restaurant operations, electrical saws and cutting machines, seasoning products, and other related butcher supply products. Kasco’s products and services are sold under a number of company names including Kasco Corporation and Atlanta Sharptech in the United States and Canada, Atlantic Service Company in the United Kingdom and Canada, Bertram & Graf in Germany, and Biro France and EuroKasco in France. Business Strategy Our business strategy is to enhance the growth and profitability of the businesses of HNH and to build upon their strengths through internal growth and strategic acquisitions. We expect HNH to continue to focus on high margin products and innovative technology, while limiting its exposure to low margin, capital-intensive businesses. We also will continue to evaluate, from time to time, the sale of certain businesses and assets, as well as strategic and opportunistic acquisitions.HNH has provided, and may provide from time to time in the future, information to interested parties regarding certain of its assets and businesses for such purposes. The HNH Business System is at the heart of the operational improvement methodologies for all HNH companies and employees. Strategy Deployment forms the roof of the HNH Business System and serves to convert strategic plans into tangible actions ensuring alignment of goals throughout each of our businesses. The pillars of the HNH Business System are the key performance indicators used to monitor and drive improvement.The steps of the HNH Business System are the specific tool areas that drive the key performance indicators and overall performance.HNH utilizes lean tools and philosophies in operations and commercialization activities to improve business processes and reduce and eliminate waste coupled with the Six Sigma tools targeted at variation reduction.The HNH Business System is a proven, holistic approach to increasing shareholder value and achieving long term, sustainable, and profitable growth. Customers HNH is diversified across industrial markets and customers.HNH sells to customers in the construction, electronics, telecommunications, home appliance OEM, transportation, utility, medical, semiconductor, aerospace, military electronics, medical, telecommunications, automotive, railroad, and the food industry. No customer accounted for more than 5% of consolidated sales in 2010 or 2009. Foreign Revenue The following table presents revenue for the years ended December 31. Revenue (in thousands) United States $ $ Foreign $ $ Foreign revenue is based on the country in which the legal subsidiary is domiciled. 3 Table of Contents Raw Materials Besides precious metals, the raw materials used in the operations of the Precious Metal, Tubing, and Engineered Materials segments consist principally of stainless, galvanized, and carbon steel, nickel alloys, a variety of high-performance alloys, and various plastic compositions.HNH purchases all such raw materials at open market prices from domestic and foreign suppliers.HNH has not experienced any significant problem in obtaining the necessary quantities of raw materials.Prices and availability, particularly of raw materials purchased from foreign suppliers, are affected by world market conditions and government policies.The raw materials used by HNH in its non-precious metal segments are generally readily available from more than one source. The essential raw materials used in the Arlon EM segment are silicone rubber, fiberglass cloths, non-woven glass mats, pigments, copper foils, various plastic films, special release liners, various solvents, Teflon™ or PTFE dispersion, skive PTFE film,polyimide resin, epoxy resins, other thermoset resins, ceramic fillers, as well as various chemicals.Generally, these materials are each available from several qualified suppliers.There are, however, several raw materials used in products that are purchased from chemical companies that are proprietary in nature.Other raw materials are purchased from a single approved vendor on a “sole source” basis, although alternative sources could be developed in the future if necessary.However, the qualification procedure for new suppliers can take several months or longer and could therefore interrupt production if the primary raw material source became unexpectedly unavailable.Current suppliers are located in the United States, Asia, and Europe. Regarding the Kasco segment, high quality carbon steel and stainless steel are the principal raw materials used in the manufacture of band saw blades; they are purchased from multiple domestic and international suppliers.Tool steel is utilized in manufacturing meat grinder plates and knives and is purchased from qualified suppliers located in the United States, Europe and Japan.Equipment, replacement parts, and supplies are purchased from a number of manufacturers and distributors in Asia, the United States, and Europe.In France and Canada, certain specialty equipment and other items used in the supermarket industry and in the food processing industry are purchased and resold under exclusive distributorship agreements with the equipment manufacturers.All of the raw materials and purchased products utilized by this segment have been readily available throughout this last year. Capital Investments The Company believes that in order to be and remain competitive, its businesses must continuously strive to improve productivity and product quality, and control and/or reduce manufacturing costs.Accordingly, HNH’s segments expect to continue to incur capital investments that reduce overall manufacturing costs, improve the quality of products produced, and broaden the array of products offered to the industries HNH serves, as well as replace equipment as necessary to maintain compliance with environmental, health and safety laws and regulations.HNH’s capital expenditures for 2010 and 2009 for continuing operations were $10.6 million and $7.2 million, respectively.HNH anticipates funding its capital expenditures in 2011 from funds generated by operations and borrowed funds.HNH anticipates its capital expenditures will approximate depreciation, on average, and may approximate $15 to $22 million per year for the next several years. Energy Requirements HNH requires significant amounts of electricity and natural gas to operate its facilities and is subject to price changes in these commodities.A shortage of electricity or natural gas, or a government allocation of supplies resulting in a general reduction in supplies, could increase costs of production and could cause some curtailment of production. Employment As of December 31, 2010, the Company employed 1,884 employees worldwide.Of these employees, 363 were sales employees, 468 were office employees, 250 were covered by collective bargaining agreements, and 803 were non-union operating employees. Competition There are many companies, both domestic and foreign, which manufacture products of the type the Company manufactures.Some of these competitors are larger than the Company and have financial resources greater than it does.Some of these competitors enjoy certain other competitive advantages, including greater name recognition, greater financial, technical, marketing and other resources, a larger installed base of customers, and well-established relationships with current and potential customers.Competition is based on quality, technology, service, and price and in some industries, new product introduction, each of which is of equal importance.The Company may not be able to compete successfully and competition may have a negative impact on its business, operating results or financial condition by reducing volume of products sold and/or selling prices, and accordingly reducing revenues and profits. 4 Table of Contents In its served markets, the Company competes against large as well as smaller-sized private and public companies.This results in intense competition in a number of markets in which it operates.Significant competition could in turn lead to lower prices, lower levels of shipments and/or higher costs in some markets that could have a negative effect on results of operations. Sales Channels HNH distributes products to customers through Company sales personnel, outside sales representatives and distributors in North and South America, Europe, Australia, and the Far East and several other international markets. Patents and Trademarks The Company owns patents and registered trademarks under which certain of its products are sold.In addition, the Company owns a number of US and foreign mechanical patents related to certain of its products, as well as a number of design patents.The Company does not believe that the loss of any or all of these trademarks would have a material adverse effect on its businesses.The Company’s patents have remaining durations ranging from less-than-one year to 17 years, with expiration dates occurring in 2011 through 2027. Environmental Regulation The Company is subject to laws and regulations relating to the protection of the environment. The Company does not presently anticipate that compliance with currently applicable environmental regulations and controls will significantly change its competitive position, capital spending or earnings during 2011. The Company believes it is in compliance with all orders and decrees consented to by the Company with environmental regulatory agencies. Please see “Item 1A - Risk Factors­–We Could Incur Significant Costs, Including Remediation Costs, as a Result of Complying with Environmental Laws.” Item 1A. Risk Factors This report includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including, in particular, forward-looking statements under the headings “Item 7- Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Item 8 - Financial Statements and Supplementary Data.”These statements appear in a number of places in this report and include statements regarding the Company’s intent, belief or current expectations with respect to (i) its financing plans, (ii) trends affecting its financial condition or results of operations, and (iii) the impact of competition.The words “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “estimate,” and similar expressions are intended to identify such forward-looking statements; however, this report also contains other forward-looking statements in addition to historical information. Any forward-looking statements made by the Company are not guarantees of future performance and there are various important factors that could cause actual results to differ materially from those indicated in the forward-looking statements.This means that indicated results may not be realized. Factors that could cause the actual results of the Company in future periods to differ materially include, but are not limited to, the following: 5 Table of Contents Risks Relating to our Financial Condition We Have a History of Losses and Substantial Indebtedness and Cash Flow Obligations. The Company recorded net income of $5.1 million in 2010, and generated $44.8 million of positive cash flow from operating activities.This compares with a net loss of $21.2 million and $39.5 million provided by cash flows from operating activities in 2009.As of December 31, 2010, the Company had an accumulated deficit of $447.3 million. On March 7, 2005, the Company filed a voluntary petition to reorganize under Chapter 11 of the Bankruptcy Code.The Company continued to operate its business and own and manage its assets as a debtor in possession until it emerged from protection under Chapter 11 of the Bankruptcy Code on July 29, 2005. As of December 31, 2010, the Company’s current assets totaled $163.0 million and its current liabilities totaled $147.7 million, resulting in working capital of $15.3 million, as compared to working capital of $49.4 million as of December 31, 2009. HNH, the parent company On October 15, 2010, the Company refinanced substantially all of its indebtedness principally with its existing lenders or their affiliates.The refinancing was effected through a newly formed, wholly-owned subsidiary of the Company, H&H Group, which is the direct parent of H&H and Bairnco. HNH, the parent company’s, sources of cash flow consist of its cash on-hand, distributions from its principal subsidiary, H&H Group, and other discrete transactions.H&H Group’s credit facilities effectively do not permit it to transfer any cash or other assets to HNH with the exception of (i) an unsecured loan for required payments to the defined benefit pension plan sponsored by the Company (the “WHX Pension Plan”), and (ii) an unsecured loan for other uses in the aggregate principal amount not to exceed $3.5 million in any fiscal year.H&H Group’s credit facilities are collateralized by priority liens on all of the assets of its subsidiaries. HNH’s ongoing operating cash flow requirements consist of arranging for the funding of the minimum requirements of the WHX Pension Plan and paying HNH’s administrative costs.The significant decline in market value of stocks and other investments starting in 2008 across a cross-section of financial markets contributed to an unfunded pension liability of the WHX Pension Plan which totaled $112.1 million as of December 31, 2010 and $101.1 million as of December 31, 2009.The Company expects to have required minimum contributions to the WHX Pension Plan for 2011 and 2012 of $14.9 million and $15.6 million, respectively.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as any plan termination. As of December 31, 2010, HNH and its subsidiaries that are not restricted by loan agreements or otherwise from transferring funds to HNH had cash of approximately $3.0 million and current liabilities of approximately $18.0 million.Such current liabilities include $14.9 million of estimated required contributions to the WHX Pension Plan, which HNH is permitted to borrow from H&H Group pursuant to its credit agreements, in addition to an unsecured loan of up to $3.5 million in any fiscal year for other purposes. Management expects that HNH will be able to fund its operations in the ordinary course of business over at least the next twelve months. Shelf Registration Statement Pursuant to a shelf registration statement filed on Form S-3 with the SEC and declared effective on June 29, 2009, the Company may, from time to time, issue up to $25 million of its common stock, preferred stock, debt securities, warrants to purchase common stock, preferred stock, or debt securities, or any combination of the above, separately or as units. The terms of any offerings under the shelf registration statement will be determined at the time of the offering.The Company does not presently have any definitive plans or current commitments to sell securities that may be registered under the shelf registration statement.While management believes that the shelf registration statement provides the Company with the flexibility to quickly raise capital in the market as conditions permit with a minimum of administrative preparation and expense, there can be no assurance that the Company will sell securities under the shelf registration on terms favorable to the Company, if at all. 6 Table of Contents Handy & Harman GroupLtd. The ability of H&H Group to draw on its revolving line of credit is limited by its borrowing base of accounts receivable and inventory.As of December 31, 2010, H&H Group’s availability under its U.S. revolving credit facilities was $24.2 million, and as of January 31, 2011, availability was $18.3 million. There can be no assurances that H&H Group will continue to have access to its lines of credit if financial performance of its subsidiaries do not satisfy the relevant borrowing base criteria and financial covenants set forth in the applicable financing agreements.If H&H Group does not meet certain of its financial covenants or satisfy its borrowing base criteria, and if it is unable to secure necessary waivers or other amendments from the respective lenders on terms acceptable to management, its ability to access available lines of credit could be limited, its debt obligations could be accelerated by the respective lenders, and liquidity could be adversely affected. Management is utilizing the following strategies to continue to enhance liquidity: (1) continuing to implement improvements, using the HNH Business System, throughout all of the Company’s operations to increase operating efficiencies, (2) supporting profitable sales growth both internally and potentially through acquisitions, (3) evaluating from time to time and as appropriate, strategic alternatives with respect to all its businesses and/or assets and (4) seeking financing alternatives that may lower its cost of capital and/or enhance current cash flow.The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to increase cash flow and stockholder value. Management believes that the Company will be able to meet its cash requirements on a continuing basis for at least the next twelve months. However, that ability is dependent, in part, on the Company’s continuing ability to meet its business plans. There can be no assurance that the funds available from operations and under the Company’s credit facilities will be sufficient to fund its debt service costs, working capital demands, pension plan contributions, and environmental remediation costs. If the Company’s planned cash flow projections are not met, management could consider the additional reduction of certain discretionary expenses and the sale of certain assets and/or businesses. Furthermore, if the Company’s cash needs are significantly greater than anticipated or the Company does not materially meet its business plan, the Company may be required to seek additional or alternative financing sources.There can be no assurance that such financing will be available or available on terms acceptable to the Company, if at all.The Company’s inability to generate sufficient cash flows from its operations or through financing could impair its liquidity, and would likely have a material adverse effect on its businesses, financial condition and results of operations, and could raise substantial doubt that the Company will be able to continue to operate. We Sponsor a Defined Benefit Pension Plan Which Could Subject Us to Substantial Cash Funding Requirements in the Future. The significant decline in market value of stocks and other investments starting in 2008 across a cross-section of financial markets contributed to an unfunded pension liability of the WHX Pension Plan which totaled $112.1 million as of December 31, 2010 and $101.1 million as of December 31, 2009.The Company expects to have required minimum contributions for 2011 and 2012 of $14.9 million and $15.6 million, respectively.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as any plan termination. In addition, in July 2003, the Company entered into a settlement agreement among the Pension Benefit Guaranty Corporation ("PBGC"), HNH and several other parties (“Termination Litigation”), in which the PBGC was seeking to terminate the WHX Pension Plan. Under the settlement, HNH agreed among other things that HNH will not contest a future action by the PBGC to terminate the WHX Pension Plan in connection with a future facility shutdown of a facility of HNH's former Wheeling-Pittsburgh Steel Corporation subsidiary, which subsidiary was wholly owned until August 1, 2003. In the event that such a plan termination occurs, the PBGC has agreed to release HNH from any claims relating to any such shutdown. However, there may be PBGC claims related to unfunded liabilities that may exist as a result of any such termination of the WHX Pension Plan.Please see “Item 3 -Legal Proceedings.” 7 Table of Contents If We Are Unable to Access Funds Generated by Our Subsidiaries We May Not Be Able to Meet Our Financial Obligations. Because HNH is a holding company that conducts operations through its subsidiaries, it depends on those entities for dividends, distributions and other payments to generate the funds necessary to meet its financial obligations.Failure by one or more of those subsidiaries to generate sufficient cash flow and meet the requirements of H&H Group’s credit facilities could have a material adverse effect on HNH’s business, financial condition and results of operations.As previously described, due to covenant restrictions in H&H Group’s credit facilities, there have been no recent dividends from its subsidiaries to HNH, and HNH’s sources of cash have been limited as described herein. Risks Relating to Our Business The Current Volatility in the Credit Markets, and Decline in the Global and Domestic Economies, Could Continue to Adversely Affect our Business. Substantial volatility in the global capital markets, widely-documented commercial credit market disruptions, and other recessionary factors have had a significant negative impact on financial markets and on the global and domestic economies.The effects of these factors are widespread, and it is impossible to predict when the global financial markets and domestic and global economies will materially improve and stabilize.These conditions and the accompanying uncertainty about current global economic conditions could have a material adverse effect on demand for our customers’ products and, in turn, on demand for our products, resulting in a reduction in sales and margins.A significant portion of our revenues are received from customers in automotive and construction related industries, which have experienced significant financial downturns in recent years.These industries are cyclical and demand for their products tends to fluctuate due to changes in national and global economic conditions, availability of credit and other factors.The worsening of consumer demand in these industries would adversely affect our revenues, profitability, operating results and cash flow.We may also experience a slowdown if some customers experience difficulty in obtaining adequate financing due to the continuing volatility in the credit markets.Furthermore, the financial stability of our customers or suppliers may be compromised, which could result in additional bad debts for us or non-performance by suppliers.Our assets may also be impaired or subject to write-down or write-off as a result of these conditions.These adverse effects would likely be exacerbated if global economic conditions worsen; resulting in wide-ranging, adverse and prolonged effects on general business conditions, and materially and adversely affect our operations, financial results and liquidity. In Many Cases, Our Competitors Are Larger Than Us and Have Manufacturing and Financial Resources Greater Than We Do, Which May Have a Negative Impact on Our Business, Operating Results or Financial Condition. There are many companies, both domestic and foreign, which manufacture products of the type we manufacture.Some of these competitors are larger than we are and have financial resources greater than we do.Some of these competitors enjoy certain other competitive advantages, including greater name recognition, greater financial, technical, marketing and other resources, a larger installed base of customers, and well-established relationships with current and potential customers.Competition is based on quality, technology, service, and price and in some industries, new product introduction, each of which is of equal importance.We may not be able to compete successfully and competition may have a negative impact on our business, operating results or financial condition by reducing volume of products sold and/or selling prices, and accordingly reducing our revenues and profits. In our served markets, we compete against large as well as smaller-sized private and public companies.This results in intense competition in a number of markets in which we operate.Significant competition could in turn lead to lower prices, lower levels of shipments and/or higher costs in some markets that could have a negative effect on our results of operations. Our Profitability May Be Adversely Affected by Fluctuations in the Cost of Raw Materials. We are exposed to market risk and price fluctuation related to the purchase of natural gas, electricity, precious metal, steel products and certain non-ferrous metals used as raw materials.Our results of operations may be adversely affected during periods in which either the prices of such commodities are unusually high or their availability is restricted.In addition, we hold precious metal positions that are subject to market fluctuations.Precious metal inventory is included in inventory using the last-in, first-out method of inventory accounting.We enter into precious metal forward or future contracts with major financial institutions to reduce the economic risk of price fluctuations. 8 Table of Contents Some of Our Raw Materials Are Available From a Limited Number of Suppliers.There Can Be No Assurance that the Production of These Raw Materials Will Be Readily Available. Several raw materials used in our products are purchased from chemical companies that are proprietary in nature.Other raw materials are purchased from a single approved vendor on a “sole source” basis.Although alternative sources could be developed in the future if necessary, the qualification procedure can take several months or longer and could therefore interrupt the production of our products and services if the primary raw material source became unexpectedly unavailable. The Loss of Major Customers Could Adversely Affect Our Revenues and Financial Health. No single customer accounted for more than 5% of consolidated net sales in 2010.However, the Company’s 15 largest customers accounted for approximately 28% of consolidated HNH net sales. If we were to lose our relationship with several of these customers, revenues and profitability could fall significantly. Our Business Strategy Includes Acquisitions and Acquisitions Entail Numerous Risks. Our business strategy includes, among other things, strategic acquisitions as well as potential opportunistic acquisitions.This element of our strategy entails several risks, including the diversion of management’s attention from other business concerns, and the need to finance such acquisitions with additional equity and/or debt. In addition, once completed, acquisitions entail further risks, including: unanticipated costs and liabilities of the acquired businesses, including environmental liabilities that could materially adversely affect our results of operations; difficulties in assimilating acquired businesses; negative effects on existing business relationships with suppliers and customers and losing key employees of the acquired businesses. Our Competitive Advantage Could Be Reduced if Our Intellectual Property or Related Proprietary Manufacturing Processes Become Known by Our Competitors or if Technological Changes Reduce Our Customers’ Need for Our Products. We own a number of trademarks and patents (in the United States and other jurisdictions) on our products and related proprietary manufacturing processes.In addition to trademark and patent protection, we rely on trade secrets, proprietary know-how and technological advances that we seek to protect.If our intellectual property is not properly protected by us or is independently discovered by others or otherwise becomes known, our protection against competitive products could be diminished. We Could Incur Significant Costs, Including Remediation Costs, as a Result of Complying With Environmental Laws. Our facilities and operations are subject to extensive environmental laws and regulations imposed by federal, state, foreign and local authorities relating to the protection of the environment.We could incur substantial costs, including cleanup costs, fines or sanctions, and third-party claims for property damage or personal injury, as a result of violations of or liabilities under environmental laws.We have incurred, and in the future may continue to incur, liability under environmental statutes and regulations with respect to the contamination detected at sites owned or operated by the Company (including contamination caused by prior owners and operators of such sites, abutters or other persons) and the sites at which we have disposed of hazardous substances.As of December 31, 2010, we have established a reserve totaling $6.1 million with respect to certain presently estimated environmental remediation costs.This reserve may not be adequate to cover the ultimate costs of remediation, including discovery of additional contaminants or the imposition of additional cleanup obligations, which could result in significant additional costs.In addition, we expect that future regulations, and changes in the text or interpretation of existing regulations, may subject us to increasingly stringent standards.Compliance with such requirements may make it necessary for us to retrofit existing facilities with additional pollution-control equipment, undertake new measures in connection with the storage, transportation, treatment and disposal of by-products and wastes or take other steps, which may be at a substantial cost to us. 9 Table of Contents Our Results of Operations May Be Negatively Affected by Variations in Interest Rates. Our credit facilities include variable rate obligations, which expose us to interest rate risks.A one percent (1%) change in interest rates on our variable outstanding debt obligations as of December 31, 2010 would increase interest expense by approximately $1.0 million on an annual basis. Our Earnings Could Decrease if There Is A Decline in Governmental Funding for Military Operations. If, as a result of a loss of funding or a significant cut in federal budgets, spending on military projects were to be reduced significantly, our earnings and cash flows related to the Arlon EM segment could be negatively affected. Potential Supply Constraints and Significant Price Fluctuations of Electricity, Natural Gas and Other Petroleum Based Products Could Adversely Affect Our Business. In our production and distribution processes, we consume significant amounts of electricity, natural gas, fuel and other petroleum-based commodities, including adhesives and other products.The availability and pricing of these commodities are subject to market forces that are beyond our control.Our suppliers contract separately for the purchase of such commodities and our sources of supply could be interrupted should our suppliers not be able to obtain these materials due to higher demand or other factors interrupting their availability.Variability in the supply and prices of these commodities could materially affect our operating results from period to period and rising costs could erode our profitability. A Failure to Manage Industry Consolidation Could Negatively Impact Our Profitability. Many of the industries within which we operate have experienced recent consolidations.This trend tends to put more purchasing power in the hands of a few large customers who can dictate lower prices of our products.Failure to effectively negotiate pricing agreements and implement on-going cost reduction projects can have a material negative impact on our profitability. Our Future Success Depends Greatly Upon Attracting and Retaining Qualified Personnel. A significant factor in our future profitability is our ability to attract, develop and retain qualified personnel.Our success in attracting qualified personnel is affected by changing demographics of the available pool of workers with the training and skills necessary to fill the available positions, the impact on the labor supply due to general economic conditions, and our ability to offer competitive compensation and benefit packages. Litigation Could Affect Our Profitability. The nature of our businesses expose us to various litigation matters including product liability claims, employment, health and safety matters, environmental matters, regulatory and administrative proceedings.We contest these matters vigorously and make insurance claims where appropriate.However, litigation is inherently costly and unpredictable, making it difficult to accurately estimate the outcome of any litigation.Although we make accruals as we believe warranted, the amounts that we accrue could vary significantly from any amounts we actually pay due to the inherent uncertainties in the estimation process. As of December 31, 2010, we have accrued approximately $6.1 million for environmental remediation costs but have not made any accruals for other litigation matters. Our Internal Controls Over Financial Reporting May Not Be Effective and Our Independent Auditors May Not Be Able to Certify as to Their Effectiveness, Which Could Have a Significant and Adverse Effect on Our Business and Reputation. We are subject to the requirements of Section 404 of the Sarbanes-Oxley Act of 2002 and the rules and regulations of the SEC thereunder (“Section 404”) as of December 31, 2010.Section 404 requires us to report on the design and effectiveness of our internal controls over financial reporting.In the past, our management has identified ‘‘material weaknesses’’ in our internal controls over financial reporting, which we believe have been remediated.However, any failure to maintain or implement new or improved controls, or any difficulties we encounter in their implementation, could result in significant deficiencies or material weaknesses, and cause us to fail to meet our periodic reporting obligations or result in material misstatements in our financial statements. We may also be required to incur costs to improve our internal control system and hire additional personnel.This could negatively impact our results of operations. 10 Table of Contents Section 404 also requires an independent registered public accounting firm to test the internal controls over financial reporting and report on the effectiveness of such controls for certain SEC registrants.There is an exemption for non-accelerated filers set forth in Section 989G of the Dodd-Frank Wall Street Reform and Consumer Protection Act.In our case, our independent auditor, Grant Thornton LLP (“GT”) is not required to issue a report attesting to our internal controls over financial reporting since HNH qualifies under this exemption at this time.However, if HNH becomes subject to the requirement for an audit of internal controls over financial reporting in the future, there can be no assurance that GT will issue an unqualified report attesting to our internal controls over financial reporting at such time.As a result, there could be a negative reaction in the financial markets due to a loss of confidence in the reliability of our financial statements or our financial statements could change. Risk Relating to Our Ownership Structure Warren G. Lichtenstein, Our Chairman, and Certain Other Officers and Directors, Through Their Affiliation with Steel Partners, Has the Ability to Exert Significant Influence Over Our Operations. Steel Partners Holdings L.P. (“SPH”) is the sole limited partner of Steel Partners II, L.P. (“SP II”), which is the direct owner of 6,325,269 shares of the Company’s common stock, representing approximately 51.94% of the outstanding shares.Steel Partners Holdings GP Inc. (the “General Partner”) is SPH’s General Partner.SPH is the sole stockholder of the General Partner.Steel Partners LLC (“Steel Partners”) is the manager of SPH and SP II.Warren G. Lichtenstein, our Chairman of the Board of Directors, is also the manager of Steel Partners and Chairman of the board of directors of the General Partner.Mr. Lichtenstein, as the manager of Steel Partners, has investment and voting control over the shares beneficially owned by SP II and thus has the ability to exert significant influence over our policies and affairs and over the outcome of any action requiring a stockholder vote, including the election of our Board of Directors, the approval of amendments to our amended and restated certificate of incorporation, and the approval of mergers or sales of substantially all of our assets.The interests of Mr. Lichtenstein and Steel Partners in such matters may differ from the interests of our other stockholders in some respects.In addition, employees and affiliates of Steel Partners hold positions with HNH, including Glen M. Kassan as Chief Executive Officer and Vice Chairman, John J. Quicke as Vice President, and Jack L. Howard and John H. McNamara Jr., as directors. Factors Affecting the Value of our Common Stock Transfer Restrictions Contained in our Charter and Other Factors Could Hinder the Development of an Active Market for our Common Stock. There can be no assurance as to the volume of shares of our common stock or the degree of price volatility for our common stock traded on the NASDAQ Capital Market.There are transfer restrictions contained in our charter to help preserve our net operating tax loss carryforwards (“NOLs”) that will generally prevent any person from acquiring amounts of our common stock such that such person would hold 5% or more of our common stock, for up to ten years after July 29, 2005, as specifically provided in our charter.The transfer restrictions could hinder development of an active market for our common stock. We Do Not Anticipate Paying Dividends on Our Common Stock in the Foreseeable Future Which May Limit Investor Demand. We do not anticipate paying any dividends on our common stock in the foreseeable future.Such lack of dividend prospects may have an adverse impact on the market demand for our common stock as certain institutional investors may invest only in dividend-paying equity securities or may operate under other restrictions that may prohibit or limit their ability to invest in our common stock. 11 Table of Contents Future Offerings of our Equity Securities May Result in Dilution of our Common Stock and a Reduction in the Price of our Common Stock. We are authorized to issue 180,000,000 shares of common stock.As of March 4, 2011, 12,178,565 shares of common stock are outstanding. In addition, we are authorized to issue 5,000,000 shares of preferred stock.As of March 4, 2011, no shares of our preferred stock were outstanding. Pursuant to our shelf registration statement on Form S-3 as declared effective by the SEC on June 29, 2009, we may issue from time to time, at prices and on terms to be determined by market conditions at the time we make the offer, up to an aggregate of$25,000,000 of our common stock, preferred stock or other securities, provided, however, that in the 12 calendar months prior to any issuance no more than one-third of the aggregate market value of the common stock held by non-affiliates may be offered thereunder. Any future issuances of equity, whether pursuant to the shelf registration statement or otherwise, may be at prices below the market price of our stock, and our stockholders may suffer significant dilution. Item 2. Properties As of December 31, 2010, the Company had 29 active operating plants in the United States, Canada, China, United Kingdom, Germany, France, and Mexico, with a total area of approximately 1,800,000 square feet, including warehouse, office and laboratory space.The Company also owns or leases sales, service and warehouse facilities at 5 other locations in the United States which have a total area of approximately 175,000 square feet, and owns or leases 6 non-operating locations with a total area of approximately 456,000 square feet.Manufacturing facilities are located in: Camden and Bear, Delaware; Evansville, Indiana; Agawam, Massachusetts; Middlesex, New Jersey; Canfield, Ohio; Rancho Cucamonga and Santa Ana, California; San Antonio, Texas; St. Louis, Missouri; Tulsa and Broken Arrow, Oklahoma; Cudahy, Wisconsin; Toronto and Montreal, Canada; Coahuila and Matamoros, Mexico; Gwent, Wales, United Kingdom; Pansdorf, Germany; Paris and Riberac, France; and Suzhou, People’s Republic of China.All plants are owned except for the Middlesex, Santa Ana, Rancho Cucamonga, San Antonio, Montreal, Paris, Coahuila and two of the Suzhou plants, which are leased. The Company considers its manufacturing plants and service facilities to be well maintained and efficiently equipped, and therefore suitable for the work being done.The productive capacity and extent of utilization of its facilities is dependent in some cases on general business conditions and in other cases on the seasonality of the utilization of its products.Capacity can be expanded at some locations. Item 3. Legal Proceedings Paul E. Dixon & Dennis C. Kelly v. Handy & Harman Paul Dixon and Dennis Kelly, two former officers of H&H (the “Claimants”) filed a Statement of Claim with the American Arbitration Association (the “Arbitration”) on or about January 3, 2006.The Claimants were employees of H&H until September 2005 when their employment was terminated by H&H.Their arbitration claims included seeking payments allegedly due under employment contracts and allegedly arising from their terminations, and seeking recovery of benefits under what they allege was the H&H Supplemental Executive Retirement Plan (“H&H SERP”).In the Arbitration, Claimants sought an award in excess of $4.0 million each, among other things.On March 10, 2006, all of the parties filed a stipulation with the court, discontinuing the court proceeding and agreeing therein, among other things, that all claims asserted by the Claimants in the Arbitration (which was also discontinued at that time) would be asserted in Supreme Court, WestchesterCounty. In January 2008, Mr. Kelly filed a lawsuit against WHX, H&H and various benefit plans (the “Defendants”) in the United States District Court for the Southern District of New York.Mr. Dixon did not join in this lawsuit, and his counsel has not indicated whether Mr. Dixon intends to file his own lawsuit.Mr. Kelly’s claims in this lawsuit are essentially the same claims that he asserted in the above-described arbitration and request for benefits.Mr. Kelly’s complaint sought approximately $4.0 million in money damages plus unspecified punitive damages.In April 2009, the Defendants filed a motion for summary judgment seeking dismissal of the case.In an Opinion filed in February 2010, the district court granted Defendants’ motion for summary judgment, dismissed with prejudice Mr. Kelly’s claims under the H&H SERP and dismissed without prejudice Mr. Kelly’s state law breach of contract claim.The district court also denied Mr. Kelly’s cross motion for summary judgment.Mr. Kelly subsequently appealed to the United States Circuit Court of Appeals for the Second Circuit (the “Second Circuit”) the dismissal of his claims related to the H&H SERP.By Summary Order & Judgment filed on January 19, 2011, the Second Circuit affirmed the decision dismissing Mr. Kelly’s claims related to the H&H SERP.Mr. Kelly retains the right to file a claim in state court on his breach of contract claim.There can be no assurance that the Defendants will not have any liability on account of Mr. Kelly’s breach of contract claim.Such liability, if any, cannot be reasonably estimated at this time, and accordingly, there can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flow of the Company. 12 Table of Contents Arista Development LLC V. Handy & Harman Electronic Materials Corporation (“HHEM”) In 2004, HHEM, a subsidiary of H&H, entered into an agreement to sell a commercial/industrial property in Massachusetts (the “MA Property”).Disputes between the parties resulted in the purchaser (plaintiff) initiating litigation in Bristol Superior Court in Massachusetts.The plaintiff alleges that HHEM is liable for breach of contract relating to HHEM’s alleged breach of the agreement, unfair and deceptive acts and practices, and certain consequential and treble damages as a result of HHEM’s termination of the agreement in 2005, although HHEM subsequently revoked its notice of termination.HHEM has denied liability and has been vigorously defending the case.The court entered a preliminary injunction enjoining HHEM from conveying the property to anyone other than the plaintiff during the pendency of the case.Discovery on liability and damages has been stayed while the parties are actively engaged in settlement discussions.Since discovery is not completed, it cannot be known at this time whether it is foreseeable or probable that plaintiff would prevail in the litigation or whether HHEM would have any liability to the plaintiff.Accordingly, there can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flow of HHEM. Electroplating Technologies, Ltd. v. Sumco, Inc. Electroplating Technologies, Ltd. (“ETL”) filed a lawsuit against Sumco, a subsidiary of H&H, in Lehigh, Pennsylvania County Court of Common Pleas.ETL contended that Sumco misappropriated trade secrets and breached contractual obligations with respect to certain allegedly proprietary and confidential ETL information.ETL sought damages in excess of $4.55 million.In its pretrial filings, ETL also asserted a claim for $9.0 million in punitive damages.In May 2009, after a ten day trial, the jury found that Sumco had not misappropriated ETL’s trade secrets.However, the jury found that Sumco had breached a contractual obligation owed to ETL and as compensation for that breach of contract, awarded ETL the sum of $0.3 million.Following the jury verdict, the court denied ETL’s equitable requests for an injunction and for an accounting.In May 2009, Sumco filed a motion with the court for judgment notwithstanding the verdict to set aside the damage award.Also in May 2009, ETL filed a motion with the court seeking (i)a new trial and (ii) a modified verdictin the amount of $2.3 million. In an order docketed in September 2009, the court denied ETL’s motion for a new trial and to increase the jury’s verdict. The court then granted Sumco’s motion for a judgment notwithstanding the verdict and overturned the jury’s May 2009 award of $0.3 million against Sumco for breach of contract. ETL appealed to the Pennsylvania Superior Court.In an opinion filed in September 2010, the Pennsylvania Superior Court reinstated the jury verdict against Sumco and denied plaintiff’s request for a new trial and additional damages.On October 7, 2010, pursuant to a Settlement Agreement and Release entered into between Sumco and ETL, the parties agreed to forego any further appeal and bring the lawsuit to final resolution, with no admission of liability by either party.The financial terms and conditions of the settlement agreement did not have a material impact on the Company’s financial position, results of operations and cash flow. World Properties, Inc. et. al. v. Arlon, Inc. In December 2008, World Properties, Inc. and Rogers Corporation (collectively, “Rogers”) filed a lawsuit against Arlon, Inc. (“Arlon”), a subsidiary of Bairnco, in the United States District Court for the District of Connecticut.The lawsuit alleged that Rogers is the exclusive licensee under U.S. Patent No. 5,552,210 and that Arlon’s TC600 circuit board infringed that patent.In the complaint, Rogers demanded that Arlon cease the manufacture, sale and distribution of its TC600 circuit board and that the district court award unspecified damages to compensate Rogers for the alleged infringement. In June 2009, plaintiffs filed a motion to amend its complaint in order to assert that a second Arlon product (AD 1000) infringed a second Rogers patent, U.S. Patent No. 5,384,181. Also in June 2009, Arlon filed a motion for summary judgment seeking to dismiss all of plaintiffs’ patent infringement claims based upon the parties’ January 30, 1996 Asset Purchase Agreement (the “APA”).In an order issued in October 2009, the district court granted Arlon’s motion for summary judgment and dismissed all of Rogers’ affirmative patent infringement claims. In granting Arlon’s motion for summary judgment, the district court agreed with Arlon that Rogers’ claims of patent infringement were barred by a covenant not to sue contained in the APA.Left to be resolved following the district court’s opinion were various counterclaims brought by Arlon against Rogers. Pursuant to a Settlement Agreement and Release entered into between Arlon and Rogers on April 30, 2010, the parties agreed to resolve the remaining counterclaims, forego any appeal, and bring the lawsuit to final resolution, with no admission of liability by either party.The financial terms and conditions of the settlement agreement did not have a material impact on the Company’s financial position, results of operations and cash flow. 13 Table of Contents Severstal Wheeling, Inc. Retirement Committee et. al. v. WPN Corporation et. al. On November 15, 2010, the Severstal Wheeling, Inc. Retirement Committee (“Severstal”) filed a second amended complaint that added WHX Corporation as a defendant to litigation that Severstal had commenced in February 2010 in the United States District Court for the Southern District of New York.Severstal’s second amended complaint alleges that WHX breached fiduciary duties under the Employee Retirement Income Security Act (“ERISA”) in connection with (i) the transfer in November 2008 of the pension plan assetsof Severstal Wheeling, Inc (“SWI”) from the WHX Pension Plan Trust to SWI’s pension trust and (ii) the subsequent management of SWI’s pension plan assets after their transfer.In its second amended complaint, Severstal sought damages in an amount to be proved at trial as well as declaratory relief.The Company believes that Severstal’s allegations are without merit and intends to defend itself vigorously.The Company filed a Motion to Dismiss on January 14, 2011, which was fully submitted to the Court on February 14, 2011.The Company’s liability, if any, cannot be reasonably estimated at this time, and accordingly, there can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flow of the Company. Environmental Matters H&H has been working with the Connecticut Department of Environmental Protection (“CTDEP”) with respect to its obligations under a 1989 consent order that applies to a property in Connecticut that H&H sold in 2003 (“Sold Parcel”) and an adjacent parcel (“Adjacent Parcel”) that together with the Sold Parcel comprises the site of a former H&H manufacturing facility.Remediation of all soil conditions on the Sold Parcel was completed on April 6, 2007, although H&H performed limited additional work on that site, solely in furtherance of now concluded settlement discussions between H&H and the purchaser of the Sold Parcel.Although no groundwater remediation is required, there will be monitoring of the Sold Parcel site for several years.On September 11, 2008, the CTDEP advised H&H that it had approved H&H’s Soil Action Remediation Action Report, dated December 28, 2007 as amended by an addendum letter dated July 15, 2008, thereby concluding the active remediation of the Sold Parcel. Approximately $29.0 million was expended through December 31, 2009, and the remaining remediation and monitoring costs for the Sold Parcel are expected to approximate $0.3 million.H&H previously received reimbursement of $2.0 million from an insurance company under a cost-cap insurance policy and in January 2010, net of attorney’s fees, H&H received $1.034 million as the final settlement of H&H’s claim for additional insurance coverage relating to the Sold Parcel.H&H also has been conducting an environmental investigation of the Adjacent Parcel, and is continuing the process of evaluating various options for its remediation of the Adjacent Parcel. Since the total remediation costs for the Adjacent Parcel cannot be reasonably estimated at this time, accordingly, there can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flow of H&H. HHEM entered into an administrative consent order (the “ACO”) in 1986 with the New Jersey Department of Environmental Protection (“NJDEP”) with regard to certain property that it purchased in 1984 in New Jersey.The ACO involves investigation and remediation activities to be performed with regard to soil and groundwater contamination.HHEM and H&H settled a case brought by the local municipality in regard to this site in 1998 and also settled with certain of its insurance carriers.HHEM is actively remediating the property and continuing to investigate effective methods for achieving compliance with the ACO.A remedial investigation report was filed with the NJDEP in December 2007.By letter dated December 12, 2008, NJDEP issued its approval with respect to additional investigation and remediation activities discussed in the December 2007 remedial investigation report.HHEM anticipates entering into discussions with NJDEP to address that agency’s natural resource damage claims, the ultimate scope and cost of which cannot be estimated at this time. Pursuant to a settlement agreement with the former owner/operator of the site, the responsibility for site investigation and remediation costs, as well as any other costs, as defined in the settlement agreement, related to or arising from environmental contamination on the property (collectively, “Costs”) are contractually allocated 75% to the former owner/operator (with separate guaranties by the two joint venture partners of the former owner/operator for 37.5% each) and 25% jointly to HHEM and H&H after the first $1.0 million.The $1.0 million was paid solely by the former owner/operator.As of December 31, 2010, over and above the $1.0 million, total investigation and remediation costs of approximately $1.6 million and $0.5 million have been expended by the former owner/operator and HHEM, respectively, in accordance with the settlement agreement.Additionally, HHEM indirectly is currently being reimbursed through insurance coverage for a portion of the Costs for which HHEM is responsible.HHEM believes that there is additional excess insurance coverage, which it intends to pursue as necessary. HHEM anticipates that there will be additional remediation expenses to be incurred once a remediation plan is agreed upon with NJDEP, and there is no assurance that the former owner/operator or guarantors will continue to timely reimburse HHEM for expenditures and/or will be financially capable of fulfilling their obligations under the settlement agreement and the guaranties.The additional Costs cannot be reasonably estimated at this time, and accordingly, there can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flow of HHEM. 14 Table of Contents Certain subsidiaries of H&H Group have been identified as potentially responsible parties (“PRPs”) under the Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”) or similar state statutes at several sites and are parties to administrative consent orders in connection with certain other properties.Those subsidiaries may be subject to joint and several liabilities imposed by CERCLA on PRPs.Due to the technical and regulatory complexity of remedial activities and the difficulties attendant in identifying PRPs and allocating or determining liability among them, the subsidiaries are unable to reasonably estimate the ultimate cost of compliance with such laws. H&H received a notice letter from the United States Environmental Protection Agency (“EPA”) in August 2006 formally naming H&H as a PRP at a superfund site in Massachusetts (the “Superfund site”).H&H is part of a group of thirteen (13) other PRPs (the “PRP Group”) to work cooperatively regarding remediation of the Superfund site.H&H executed a participation agreement, consent decree and settlement trust on June 13, 2008 and all of the other PRP’s have signed as well.In December 2008, the EPA lodged the consent decree with the United States District Court for the District of Massachusetts and the consent decree was entered, after no comments were received during the thirty-day comment period on January 27, 2009.With the entry and filing of the consent decree, H&H was required to make two payments in 2009: one payment of$182,053 relating to the “true-up” of monies previously expended for remediation and a payment of $308,380 for H&H’s share of the early action items for the remediation project. In addition, on March 11, 2009, WHX executed a financial guaranty of H&H’s obligations in connection with the Superfund site. The PRP Group has both chemical and radiological PRPs.H&H is a chemical PRP; not a radiological PRP.The remediation of radiological contamination at the site, under the direction of the Department of Energy (“DOE”), has begun but is not expected to be completed until the Fall of 2011 at the earliest, and it may be delayed even further due to inadequate funding in the federal program financing the DOE work.Additional financial contributions will be required by the PRP Group when it starts its work upon completion of the DOE’s radiological remediation work. H&H has recorded a significant liability in connection with this matter. There can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flow of H&H. HHEM is continuing to comply with a 1987 consent order from the Massachusetts Department of Environmental Protection (“MADEP”) to investigate and remediate the soil and groundwater conditions at the MA Property that is the subject of the Arista Development litigation discussed above.On January 20, 2009, HHEM filed with MADEP a partial Class A-3 Response Action Outcome Statement (“RAO-P”) and an Activity & Use Limitation (“AUL”) for the MA Property.By letter dated March 24, 2009, MADEP advised HHEM that the RAO-P did not require a comprehensive audit.By letter dated April 16, 2009, the MADEP advised HHEM that a MADEP AUL Audit Inspection conducted on March 18, 2009 did not identify any violations of the requirements applicable to the AUL.Together, the March 24 and April 16 MADEP letters, combined with HHEM’s Licensed Site Professional’s partial RAO opinion constitute confirmation of the adequacy of HHEM’s investigation of the MA Property as well as its remediation and post closure monitoring plans. The Massachusetts Attorney General, executed a covenant not to sue (“CNTS”) to cover the MA Property on March 31, 2010.Following the execution of the CNTS, HHEM filed a Remedy Operation Status (“ROS”) on April 1, 2010.On June 30, 2010, HHEM filed a Class A-3 RAO to close the site since HHEM’s Licensed Site Professional concluded that groundwater monitoring demonstrated that the remediation has stabilized the conditions at the site.In addition, HHEM has concluded settlement discussions with abutters of the MA Property and entered into settlement agreements with each of them.Therefore, HHEM does not expect that any claims from any additional abutters will be asserted, but there can be no such assurances. As discussed above, certain subsidiaries of H&H Group have existing and contingent liabilities relating to environmental matters, including capital expenditures, costs of remediation and potential fines and penalties relating to possible violations of national and state environmental laws.Those subsidiaries have substantial remediation expenses on an ongoing basis, although such costs are continually being readjusted based upon the emergence of new techniques and alternative methods.The Company had approximately $6.1million accrued related to estimated environmental remediation costs as of December 31, 2010. In addition, the Company has insurance coverage available for several of these matters and believes that excess insurance coverage may be available as well. Based upon information currently available, including prior capital expenditures, anticipated capital expenditures, and information available on pending judicial and administrative proceedings, the H&H Group subsidiaries do not expect their respective environmental costs, including the incurrence of additional fines and penalties, if any, relating to the operation of their respective facilities to have a material adverse effect on them, but there can be no such assurances that the resolution of these matters will not have a material adverse effect on their financial positions, results of operations and cash flows.The Company anticipates that the H&H Group subsidiaries will pay such amounts out of their respective working capital, although there is no assurance that they will have sufficient funds to pay such amounts.In the event that the H&H Group subsidiaries are unable to fund their liabilities, claims could be made against their respective parent companies, including H&H Group and/or HNH, for payment of such liabilities. 15 Table of Contents Other Litigation Certain of the Company’s subsidiaries are defendants (“Subsidiary Defendants”) in numerous cases pending in a variety of jurisdictions relating to welding emissions.Generally, the factual underpinning of the plaintiffs’ claims is that the use of welding products for their ordinary and intended purposes in the welding process causes emissions of fumes that contain manganese, which is toxic to the human central nervous system.The plaintiffs assert that they were over-exposed to welding fumes emitted by welding products manufactured and supplied by the Subsidiary Defendants and other co-defendants.The Subsidiary Defendants deny any liability and are defending these actions.It is not possible to reasonably estimate the Subsidiary Defendants’ exposure or share, if any, of the liability at this time. In addition to the foregoing cases, there are a number of other product liability, exposure, accident, casualty and other claims against HNH or certain of its subsidiaries in connection with a variety of products sold by such subsidiaries over several years, as well as litigation related to employment matters, contract matters, sales and purchase transactions and general liability claims, many of which arise in the ordinary course of business.It is not possible to reasonably estimate the Company’s exposure or share, if any, of the liability at this time in any of these matters. On August 20, 2010, the company’s insurance company settled a previously disclosed state court lawsuit arising out of H&H’s sale of a used piece of equipment which allegedly caused a fire resulting in property damage and interruption of a third party’s business operations after the company had exhausted its self insured retention for the lawsuit. There is insurance coverage available for many of the foregoing actions, which are being litigated in a variety of jurisdictions.To date, HNH and its subsidiaries have not incurred and do not believe they will incur any significant liability with respect to these claims, which they are contesting vigorously in most cases.However, it is possible that the ultimate resolution of such litigation and claims could have a material adverse effect on the Company’s results of operations, financial position and cash flows when they are resolved in future periods. Pension Plan Contingency In July 2003, the Company entered into a settlement agreement among the PBGC, HNH and several other parties (“Termination Litigation”), in which the PBGC was seeking to terminate the WHX Pension Plan. Under the settlement, HNH agreed among other things that HNH will not contest a future action by the PBGC to terminate the WHX Pension Plan in connection with a future facility shutdown of a facility of HNH's former Wheeling-Pittsburgh Steel Corporation subsidiary, which subsidiary was wholly owned until August 1, 2003. In the event that such a plan termination occurs, the PBGC has agreed to release HNH from any claims relating to any such shutdown. However, there may be PBGC claims related to unfunded liabilities that may exist as a result of any such termination of the WHX Pension Plan. Item 4. (Removed and Reserved) 16 Table of Contents PART II Item 5. Market for the Registrant’s Common Stock, Related Security Holder Matters, and Issuer Purchases of Equity Securities Market Price of Our Common Stock The Company’s common stock is listed on the NASDAQ Capital Market under the symbol “HNH.”Effective upon the opening of trading on January 3, 2010, the trading symbol of the Company on the NASDAQ Capital Market was changed to “HNH” from “WXCO”. The price range per share reflected in the table below is the highest and lowest per share sales price for our stock as reported by the NASDAQ Capital Market during each quarter of the two most recent years. HIGH LOW First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ HIGH LOW First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The number of shares of common stock issued and outstanding as of March 4, 2011 was 12,178,565.As of March 4, 2011, there were approximately 15 holders of record of common stock.As of March 4, 2011, the closing price per share of our common stock was $12.21. Dividend Policy The Company has never declared or paid any cash dividend on its common stock.The Company intends to retain any future earnings and does not expect to pay any dividends in the foreseeable future.H&H Group is restricted by the terms of its financing agreements from making dividends to HNH. Securities Authorized for Issuance Under Equity Compensation Plans The following table details information regarding our existing equity compensation plans as of December 31, 2010. Equity Compensation Plan Information Plan category Number of securitiesto be issued upon exercise ofoutstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining availablefor future issuance under equity compensation plans (excluding securities reflected in first column) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders Total: $ 17 Table of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations HNH, the parent company, manages a group of businesses on a decentralized basis.HNH owns H&H Group, which owns H&H and Bairnco. HNH is a diversified holding company whose strategic business units encompass the following segments: Precious Metal, Tubing, Engineered Materials, Arlon Electronic Materials, and Kasco Blades and Route Repair Services.The Arlon Coated Materials segment has been classified as discontinued operations in the accompanying financial statements, and is not included in the table below. HNH principally operates in North America. HNH Business System The HNH Business System is at the heart of the operational improvement methodologies for all HNH operations and employees. Strategy Deployment forms the roof of the HNH Business System and serves to convert strategic plans into tangible actions ensuring alignment of goals throughout each of our businesses. The pillars of the HNH Business System are the key performance indicators used to monitor and drive improvement.The steps of the HNH Business System are the specific tool areas that drive the key performance indicators and overall performance.HNH utilizes Lean tools and philosophies to reduce and eliminate waste coupled with the Six Sigma tools targeted at variation reduction.The HNH Business System is a proven, holistic approach to increasing shareholder value and achieving long term, sustainable and profitable growth. Segments · Precious Metal segment fabricates precious metal and their alloys into brazing alloys which are used to join similar and dissimilar metals, as well as specialty metals and some ceramics, with strong, hermetic joints. H&H offers these metal joining products in a wide variety of alloys. These brazing alloys are fabricated into a variety of engineered forms and are used in many industries including electrical, appliance, transportation, construction, and general industrial, where dissimilar material and metal-joining applications are required. · Tubing segment manufactures a wide variety of steel tubing products. Small-diameter tubing fabricated from stainless steel, nickel alloy and carbon and alloy steel is produced in many sizes and shapes to critical specifications for use in the appliance, refrigeration, petrochemical, transportation, semiconductor, aircraft and instrumentation industries. Additionally, tubular products are manufactured for the medical industry for use in surgical devices and instrumentation. · Engineered Materials segment manufactures and supplies products to the construction and building industries. Engineered Materials segment also manufactures fasteners and fastening systems for the U.S. commercial flat roofing industry.Products are sold to building and roofing material wholesalers and are also private labeled to roofing system manufacturers. A line of specialty fasteners is produced for the building products industry for fastening applications in the construction and remodeling of homes, decking and landscaping.Engineered Materials segment also manufactures plastic and steel fittings and connectors for natural gas and water distribution service lines along with exothermic welding products for electrical grounding, cathodic protection, and lightning protection.In addition, Engineered Materials segment also manufactures electro-galvanized and painted cold rolled sheet steel products primarily for the construction, entry door, container and appliance industries. · Arlon EM segment designs, manufactures, markets and sells high performance laminate materials and silicone rubber products utilized in the military/aerospace, wireless communications, transportation, energy generation, oil drilling, general industrial, electricity generation, lighting, and semiconductor markets. Among the products included in the Arlon EM segment are high technology laminates and bonding materials used in the manufacture of printed circuit boards and silicone rubber products such as electrically insulating tapes and thermally conductive materials. 18 Table of Contents · Kasco segment is a provider of meat-room blade products, repair services, and resale products for the meat and deli departments of supermarkets; for restaurants; for meat and fish processing plants; and for distributors of electrical saws and cutting equipment throughout North America, Europe, Asia and South America.Kasco is also a provider of wood cutting blade products for the pallet manufacturing, pallet recycler, and portable saw mill industries in North America.These products and services include band saw blades for cutting meat and fish, band saw blades for cutting wood and metal, grinder plates and knives for grinding and cutting meat, repair and maintenance services for food equipment in retail grocery and restaurant operations, electrical saws and cutting machines, seasoning products, and other related butcher supply products. The following table presents information about HNH’s segments. In addition to the table below, please refer to the consolidated financial statements of HNH as of and for the years ended December 31, 2010 and 2009 to which the following discussion and analysis applies.See “Item8 - Financial Statements and Supplementary Data”. Statement of operations data: Twelve Months Ended December 31, (in thousands) Inc(decr) % chg Net Sales: Precious Metal $ $ $ % Tubing % Engineered Materials % Arlon Electronic Materials % Kasco % Total net sales $ $ $ % Segment operating income: Precious Metal (a) % Tubing (b) % Engineered Materials % Arlon Electronic Materials ( c) % Kasco (d) ) -52.5 % Total $ $ $ % Unallocated corporate expenses & non operating units ) ) ) % Income from proceeds of insurance claims, net - ) -100.0 % Unallocated pension expense ) ) -69.0 % Corporate restructuring costs - ) -100.0 % Asset impairment charge - ) -100.0 % Loss on disposal of assets ) ) 88 -66.7 % Income from continuing operations $ $ $ % (a)Segment operating income for the Precious Metal segment for 2009 includes restructuring charges of $0.4 million relating to the closure of a facility in New Hampshire. The results for the Precious Metal segment for 2010 and 2009 include gains of $0.2 million and $0.6 million, respectively, resulting from the liquidation of precious metal inventory valued at last-in, first-out (“LIFO”) cost. (b)Segment operating income for the Tubing segment for 2010 includes a gain of $1.3 million related to insurance proceeds from a fire claim settlement.Segment operating income for the Tubing segment for 2009 includes a non-cash asset impairment charge of $0.9 million to write-down to fair value certain equipment formerly used in the manufacture of a discontinued product line. 19 Table of Contents (c)Segment operating results for the Arlon EM segment for 2009 includes a $1.1 million goodwill impairment charge recorded to adjust the carrying value of one of the Arlon EM segment’s reporting units to its estimated fair value. (d)Segment operating income for the Kasco segment for both 2010 and 2009 includes $0.5 million of costs related to restructuring activities and $1.6 million and $0.2 million, respectively, of asset impairment charges associated with certain real property located in Atlanta, Georgia. 2010 Compared to 2009 Overview Demand for the Company’s products and services increased in 2010 as compared to2009 resulting in 22.7% year-over-year net sales growth.The growth in net sales was due in part to strengthening in the markets served by the Company that began in the fourth quarter of 2009. All of the Company’s segments experienced improvements in income from continuing operations, which for 2010 was $58.9 million compared to $34.3 million for 2009.Improved income from continuing operations was primarily a result of $107.4 million higher sales from all segments.Gross margin percentage improved by 1.9% from 24.9% to 26.8% and selling, general and administrative (“SG&A”) costs as a percentage of sales were 18.9% of net sales compared to 19.7% last year. The 2010 income from continuing operations before tax included non-cash pension expense of $4.3 million, compared to non-cash pension expense of $14.1 million for 2009.Other factors affecting comparability between the periods were the following: during 2010, the Company recorded a non-cash asset impairment charge of $1.6 million based on a valuation of land, building and houses owned by its Kasco segment located in Atlanta, Georgia, as compared to non-cash asset impairment charges totaling $3.0 million for 2009; restructuring charges were $0.5 million during 2010, compared to $1.6 million for the same period of 2009; the Company recorded a non-cash goodwill impairment charge of $1.1 million related to its Silicone Technology Division (STD) in 2009; realized and unrealized losses on derivatives were $6.0 million in 2010 compared to $0.8 million in 2009; and finally, the Company recorded a gain of $1.3 million related to insurance claim proceeds in 2010 compared to a gain of $4.0 million related to insurance claim proceeds in 2009. We continue to seek opportunities to gain market share in markets we currently serve, expand into new markets and develop new products in order to increase demand as well as broaden our sales base.We expect that the continuing application of the HNH Business System and other cost containment measures will result in a more efficient infrastructure that will continue to positively impact our productivity and profitability. Comparison of Twelve Months ended December 31, 2010 and 2009 The operating results for the twelve months ended December 31, 2010 and 2009 are summarized in the following table.In addition, please refer to the consolidated financial statements of HNH as of and for the twelve months ended December 31, 2010 and 2009. 20 Table of Contents (in thousands) Twelve Months Ended December 31, Net sales $ $ Gross profit Income from continuing operations Income (loss) from continuing operations before tax ) Income (loss) from continuing operations, net of tax ) Discontinued operations: Income (loss) from discontinued operations, net of tax ) Gain on disposal of fixed assets, net of tax 90 Net income (loss) from discontinued operations ) Net income (loss) $ $ ) Net sales for the twelve months ended December 31, 2010 increased by $107.4 million, or 22.7%, to $581.5 million, as compared to $474.1 million for the twelve months ended December 31, 2009.The higher sales volume across all segments was primarily driven by higher demand resulting from the improvement in the world-wide economy. Gross profit for the twelve months ended December 31, 2010 increased to $155.6 million as compared to $118.2 million for the same period of 2009. Gross profit margin for the twelve months ended December 31, 2010 improved to 26.8% as compared to 24.9% during the same period of 2009, with improvement in all segments.Greater absorption of fixed manufacturing costs due to a higher volume of production, more profitable product mix, and greater manufacturing efficiencies were the primary drivers that contributed to improved gross profit margin. SG&A expenses were $16.6 million higher for the twelve months ended December 31, 2010 compared to the same period of 2009, reflecting higher variable costs plus the reinstatement of certain employee compensation costs.The 2009 period reflected the suspension of these programs as well as a reduction in accruals related to incentive pay.The Company recorded $0.6 million of environmental remediation expense in 2010 compared to $0.1 million in 2009.SG&A as a percentage of net sales was 18.9% for the twelve months ended December 31, 2010 as compared to 19.7% for the same period of 2009. A non-cash pension expense of $4.3 million was recorded for the twelve months ended December 31, 2010, compared to $14.1 million of non-cash pension expense for the same period of 2009. The non-cash pension expense in 2010 and 2009 primarily represented actuarial loss amortization. Such actuarial loss occurred principally because investment return on the assets of the WHX Pension Plan during 2008 was significantly less than the assumed return of 8.5%. However, investment returns on the plan assets exceeded the assumed return in 2009, thereby reducing the amount of the actuarial loss and its amortization in 2010 as compared to 2009. The amortization period applied to the unrecognized actuarial gains or losses of the WHX Pension Plan is the average future service years of active participants, approximately 10 years.We currently expect pension expense to be approximately $4.5 million in 2011. Actuarial gains and losses affect plan assets and liabilities, and therefore, the unfunded pension liability that is recorded on the Company’s balance sheet at year-end. Such actuarial gains and losses affect both current year income, as described above, and other comprehensive income for the year. During 2010, the Company recorded a net other comprehensive loss of $16.2 million which was comprised of a $25.2 million actuarial loss that occurred in 2010 partially offset by $9.0 million of amortization of prior year accumulated actuarial losses that were expensed through the 2010 income statement. In 2009, the Company recorded $44.0 million of net comprehensive income, which was comprised of a $30.7 million actuarial gain that occurred in 2009 and $13.3 million amortization of accumulated actuarial losses that were expensed through the 2009 income statement. The remaining pre-tax amount that is recorded on the balance sheet in accumulated comprehensive loss as of December 31, 2010 is an accumulated loss of $143.1 million which will be amortized over approximately 10 years through the income statement. Actuarial gains experienced in future years will help reduce the effect of the actuarial loss amortization. The Company expects that $9.5 million of such accumulated actuarial loss will be recognized in the income statement in 2011, but the amount of any actuarial gain or loss arising in 2011 is not known at this time but will affect the comprehensive income or loss recorded in 2011. 21 Table of Contents A non-cash asset impairment charge of $1.6 million was recorded for the twelve months ended December 31, 2010.During 2010, Kasco completed a restructuring plan to move its Atlanta, Georgia operation to an existing facility in Mexico.As a result, the Company performed a valuation of its land, building and houses located in Atlanta.The impairment represents the difference between the assets’ book value and fair market value as a result of the declining real estate market in the area where the properties are located. The Company recorded non-cash asset impairment charges totaling $3.0 million for the twelve months ended December 31, 2009.These charges included a $0.9 million non-cash impairment related to certain manufacturing equipment located at one of the Company’s Tubing facilities; a non-cash impairment charge of $1.1 million related to an investment accounted for under the equity method; and a $1.0 million impairment charge related principally to property located in North Attleboro, Massachusetts which resulted from the deterioration of the real estate market. For the twelve months ended December 31, 2009, the Company evaluated the goodwill of its Silicone Technology reporting unit (STD) in light of deterioration of its profitability and forecasted future operating income.As a result of the Company’s evaluation, a non-cash impairment charge of $1.1 million was recognized in 2009 to write down the goodwill. Restructuring expenses of $0.5 million related to Kasco’s restructuring project as mentioned above were recorded for the twelve months ended December 31, 2010. The restructuring costs incurred were primarily related to severance and moving costs.Restructuring costs of $1.6 million were recorded for the twelve months ended December 31, 2009 primarily related to consolidation of corporate offices and manufacturing facilities along with workforce reduction at EuroKasco in France. For the twelve months ended December 31, 2010, the Company recorded a gain of $1.3 million from insurance proceeds related to a loss from a fire that occurred at its Indiana Tube Mexico location.In 2009, the Company recorded income totaling $4.0 million from the settlement of insurance claims. In one matter, H&H reached a settlement agreement with an insurer for reimbursement of $3.0 million in connection with five sites where H&H and/or its subsidiaries had incurred environmental remediation expenses.In another matter, H&H accrued a settlement reached with an insurance company related to an environmental site, and in January 2010, H&H received $1.0 million as the final settlement. Income from continuing operations was $40.3 million for the twelve months ended December 31, 2010 as compared to $8.9 million for the same period of 2009. The higher income from continuing operations in the 2010 period was principally driven by increased sales and gross profit in all of the Company’s segments along with the lower non-cash pension expense of $9.7 million, $1.1 million lower restructuring costs, and $2.5 million lower impairment charges comparing the twelve months ended December 31, 2010 with the same period of 2009.Partially offsetting these items, there was a $2.7 million lower gain from insurance proceeds in the 2010 period as compared to the same period of 2009. Interest expense was $26.3 million for the twelve months ended December 31, 2010, compared to $25.8 million in the same period of 2009.The increase was primarily due to interest compounding on related-party debt for which the interest was not paid in cash, which was partially offset by lower interest rates during the fourth quarter of 2010 as a result of the Company’s debt refinancing.A loss on debt extinguishment of $1.2 million was recognized in the fourth quarter of 2010 in connection with the October 15, 2010 refinancing of the Company’s credit agreements. The loss on debt extinguishment consists of financing fees paid by the Company in connection with amendments to the extinguished debt. Realized and unrealized losses on derivatives were $6.0 million for the twelve months ended December 31, 2010 compared to $0.8 million in the same period of 2009. The higher loss was primarily driven by much higher silver prices during 2010 as compared to the same period of the prior year. The derivative financial instruments utilized by H&H are precious metal forward and future contracts which are used to economically hedge H&H’s precious metal inventory against price fluctuations. The trend in the market price of silver could significantly affect the income from continuing operations of the Company.If there is a material increase in silver prices, it could reasonably be expected to cause a loss on H&H’s open silver derivatives contracts.Based on the average daily amount of ounces of silver that H&H hedged in 2010, a change of $1.00 per troy ounce of silver would increase or decrease the derivative loss by $0.4 million. The market price of silver on December 31, 2010 was $30.92.In addition, as described below (see “Debt”), the Company’s Subordinated Notes have embedded call premiums and warrants associated with them. The Company has treated the fair value of these features together as both a discount on the debt and a derivative liability at inception of the loan agreement, valued at $4.7 million. The discount is being amortized over the 7-year life of the notes as an adjustment to interest expense, and the derivative liability is marked to market at each balance sheet date. The market price of HNH’s stock is a significant factor that influences the valuation of the derivative liability.As of December 31, 2010, a mark to market adjustment of $0.4 million was charged to unrealized losses on derivatives, increasing the fair value of the derivative liability to $5.1 million. 22 Table of Contents For the twelve months ended December 31, 2010, a tax expense of $3.3 million was recorded, principally for state and foreign income taxes compared to $0.5 million tax benefit for the same period of 2009.No significant federal income tax provision or benefit has been recognized in either period due to the effect of the Company’s deferred tax valuation allowance, which reflects the uncertainty of realizing the benefit of the Company’s NOLs in the future. The Company has recorded a deferred tax valuation allowance to the extent that it believes that it is more likely than not that the benefits of its deferred tax assets, including those relating to its net operating loss carryforwards (“NOLs”), will not be fully realized in future periods. The twelve months ended December 31, 2009 reflects a favorable impact of $0.5 million which resulted from a change in the effective tax rate at which the deferred state income taxes of certain subsidiaries are estimated to be realized. On February 4, 2011, Arlon LLC (“Arlon”), an indirect wholly-owned subsidiary of HNH, sold substantially all of its assets and existing operations located primarily in the State of California related to its Adhesive Film Division for an aggregate sale price of $27.0 million. Net proceeds of approximately $24.2 million from this sale were used to repay indebtedness under the Company’s credit facilities. A gain on the sale of these assets of approximately $12.0 million will be recorded in the first quarter of 2011. On February 4, 2011, Arlon and its subsidiaries sold an option for the sale of all of their assets and existing operations located primarily in the State of Texas related to Arlon’s Engineered Coated Products Division and SignTech subsidiary for an aggregate sale price of $2.5 million (including the option price).Upon closing of the potential transaction, the Company expects to record a loss of approximately $4.0 million on the sale of these assets in the first quarter of 2011. In addition, Arlon granted an option for the sale of a coater machine to the same purchaser for a price of $0.5 million. The parties subsequently agreed to extend the exercise date of the two options and they are now each exercisable between March 14, 2011 and March 18, 2011. The net proceeds from any such sales are expected to be used to repay indebtedness under the Company’s credit facilities. The businesses described in the previous two paragraphs formerly comprised the Arlon CM segment.Their results for 2010 and 2009, along with the Indiana Tube Denmark (“ITD”) and Sumco subsidiaries in 2009, are classified as discontinued operations on the consolidated income statements.Discontinued operations generated aggregate net income of $0.6 million during the twelve months ended December 31, 2010. For 2009, the discontinued operations had aggregate losses from their operations of $6.0 million, partially offset by a gain of $1.8 million on asset sales of ITD. Net income for the twelve months ended December 31, 2010 was $5.1 million, or $0.42 income per share, compared to a net loss of $21.2 million, or $1.74 loss per share, for the twelve months ended December 31, 2009. 23 Table of Contents Segment sales and operating income data for the twelve months ended December 31, 2010 and 2009 are shown in the following table (in thousands): Statement of operations data: Twelve Months Ended December 31, (in thousands) Inc(decr) % Change Net Sales: Precious Metal $ $ $ % Tubing % Engineered Materials % Arlon Electronic Materials % Kasco % Total net sales $ $ $ % Segment operating income: Precious Metal $ $ $ % Tubing % Engineered Materials % Arlon Electronic Materials % Kasco ) -52.5 % Total segment operating income $ $ $ % The comments that follow compare revenues and operating income by segment for the twelve months ended December 31, 2010 and 2009. Precious Metal The Precious Metal segment net sales increased by $42.4 million, or 49.3%, to $128.4 million for the twelve months ended December 31, 2010, as compared to $86.0 million in 2009.The increased sales were primarily driven by higher volume in all of its markets, particularly sales to the commercial construction and electrical markets in 2010 compared to 2009.Higher sales were also driven by the impact of a 37.0% increase in the average market price of silverin 2010 ($20.16 per troy oz.) as compared to 2009 ($14.72 per troy oz). Segment operating income increased by $9.0 million from $5.5 million in 2009 to $14.5 million in 2010.The increase was primarily driven by higher sales volume.The Precious Metal segment gross profit margin improved in 2010as compared to the same period of 2009 primarily due to favorable manufacturing overhead absorption.The Precious Metal segment recorded a favorable non-cash LIFO liquidation gain of $0.2 million in2010 compared to a gain of $0.6 million in the same period of 2009.In 2009, the Precious Metal segment recorded restructuring charges of $0.4 million related to closure of a facility in New Hampshire and the relocation of the functions to its facility in Milwaukee. Tubing For the twelve months ended December 31, 2010, the Tubing segment sales increased by $19.4 million, or 25.7%, to $94.6 million, as compared to $75.2 million in 2009, resulting primarily from higher sales to refrigeration, automotive, and HVAC markets serviced by the Specialty Tubing Group along with strong sales from petrochemical and precision material markets serviced by the Stainless Steel Tubing Group, which was partially offset by weakness in sales to medical markets within that group. Segment operating income increased by $8.6 million on the higher sales, to $13.4 million for the twelve months ended December 31, 2010, as compared to $4.8 million for 2009, positively impacted by higher gross profit from the higher sales volume, favorable manufacturing overhead absorption, and product mix. The Tubing segment also recorded a gain of $1.3 million from insurance proceeds related to a loss from a fire that occurred at its Indiana Tube Mexico location.In addition, the Tubing segment recorded a non-cash asset impairment charge of $0.9 million in 2009 related to certain manufacturing equipment located at one of its facilities. 24 Table of Contents Engineered Materials The Engineered Materials segment sales for the twelve months ended December 31, 2010 increased by $29.4 million, or 15.3%, to $221.1 million, as compared to $191.7 million in 2009. The incremental sales were primarily driven by higher volume of commercial roofing and branded fasteners.Sales of electro-galvanized rolled sheet steel, electrical and gas connector products also improved in 2010. Segment operating income increased by $4.0 million to $20.9 million for the twelve months ended December 31, 2010, as compared to $16.9 million for 2009.The increase in operating income was principally the result of the higher sales volume, better product mix, along with improved gross margin percentage from efficiencies in manufacturing. Arlon EM Arlon EM segment sales increased by $15.3 million, or 25.4%, to $75.4 million, for the twelve months ended December 31, 2010, as compared to $60.1 million in 2009. The sales increase was primarily due to increased sales of flex heater and coil insulation products for the general industrial market as a result of the economic rebound and increased sales of printed circuit board materials related to the telecommunications infrastructure in China. Segment operating income increased by $4.5 million to $8.8 million for the twelve months ended December 31, 2010, as compared to $4.3 million in 2009, principally due to higher sales volume, along with manufacturing efficiencies.Gross margin improved due to favorable manufacturing overhead absorption.In addition, the Arlon EM segment recorded a goodwill impairment charge of $1.1 million during 2009 related to its Silicone Technology Division (STD). Kasco Kasco segment sales of $62.1 million for the twelve months ended December 31, 2010 were $1.1 million, or 1.7% higher, as compared to $61.1 million in 2009, primarily from its route business in North America. Operating income for the Kasco segment was $1.4 million for 2010, as compared to $2.8 million for 2009, due primarily to a non-cash asset impairment charge of $1.6 million.During 2010, Kasco completed restructuring activities to move its Atlanta, Georgia operation to an existing facility in Mexico.In connection with this restructuring project, costs of $0.5 million were incurred in 2010, principally for employee compensation and moving costs.Also as a result of the restructuring project, the Company performed a valuation of its land, building and houses located in Atlanta, Georgia, and recorded an asset impairment charge of $1.6 million.The Company had previously recorded an asset impairment charge of $0.2 million related to this property in 2009.The impairments represent the difference between the assets’ book value and fair market value as a result of the declining real estate market in the area where the properties are located.In 2009, EuroKasco recorded restructuring expenses of $0.5 million, primarily for workforce reduction, due to the weakness in its machinery sales volume. Liquidity and Capital Resources The Company recorded net income of $5.1 million in 2010, and generated $44.8 million of positive cash flow from operating activities.This compares with a net loss of $21.2 million and $39.5 million provided by cash flows from operating activities in 2009. As of December 31, 2010, the Company had an accumulated deficit of $447.3 million. On March 7, 2005, the Company filed a voluntary petition to reorganize under Chapter 11 of the Bankruptcy Code.The Company continued to operate its business and own and manage its assets as a debtor in possession until it emerged from protection under Chapter 11 of the Bankruptcy Code on July 29, 2005. As of December 31, 2010, the Company’s current assets totaled $163.0 million and its current liabilities totaled $147.7 million, resulting in working capital of $15.3 million, as compared to working capital of $49.4 million as of December 31, 2009. See the discussions below regarding the separate liquidity of HNH the parent company, and H&H Group. 25 Table of Contents HNH, the parent company On October 15, 2010, the Company refinanced substantially all of its indebtedness principally with its existing lenders or their affiliates.The refinancing was effected through a newly formed, wholly-owned subsidiary of the Company, H&H Group, which is the direct parent of H&H and Bairnco. HNH, the parent company’s, sources of cash flow consist of its cash on-hand, distributions from its principal subsidiary, H&H Group, and other discrete transactions.H&H Group’s credit facilities effectively do not permit it to transfer any cash or other assets to HNH with the exception of (i) an unsecured loan for required payments to the WHX Pension Plan, and (ii) an unsecured loan for other uses in the aggregate principal amount not to exceed $3.5 million in any fiscal year.H&H Group’s credit facilities are collateralized by priority liens on all of the assets of its subsidiaries. HNH’s ongoing operating cash flow requirements consist of arranging for the funding of the minimum requirements of the WHX Pension Plan and paying HNH’s administrative costs.The significant decline in market value of stocks and other investments starting in 2008 across a cross-section of financial markets contributed to an unfunded pension liability of the WHX Pension Plan which totaled $112.1 million as of December 31, 2010 and $101.1 million as of December 31, 2009.The Company expects to have required minimum contributions to the WHX Pension Plan for 2011 and 2012 of $14.9 million and $15.6 million, respectively.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as any plan termination. As of December 31, 2010, HNH and its subsidiaries that are not restricted by loan agreements or otherwise from transferring funds to HNH had cash of approximately $3.0 million and current liabilities of approximately $18.0 million.Such current liabilities include $14.9 million of estimated required contributions to the WHX Pension Plan, which HNH is permitted to borrow from H&H Group pursuant to its credit agreements, in addition to an unsecured loan of up to $3.5 million in any fiscal year for other purposes. Management expects that HNH will be able to fund its operations in the ordinary course of business over at least the next twelve months. Shelf Registration Statement Pursuant to a shelf registration statement filed on Form S-3 with the SEC and declared effective on June 29, 2009, the Company may, from time to time, issue up to $25 million of its common stock, preferred stock, debt securities, warrants to purchase common stock, preferred stock, or debt securities, or any combination of the above, separately or as units. The terms of any offerings under the shelf registration statement will be determined at the time of the offering.The Company does not presently have any definitive plans or current commitments to sell securities that may be registered under the shelf registration statement.While management believes that the shelf registration statement provides the Company with the flexibility to quickly raise capital in the market as conditions permit with a minimum of administrative preparation and expense, there can be no assurance that the Company will sell securities under the shelf registration on terms favorable to the Company, if at all. Handy & Harman Group Ltd. The ability of H&H Group to draw on its revolving line of credit is limited by its borrowing base of accounts receivable and inventory.As of December 31, 2010, H&H Group’s availability under its U.S. revolving credit facilities was $24.2 million, and as of January 31, 2011, availability was $18.3 million. There can be no assurances that H&H Group will continue to have access to its lines of credit if financial performance of its subsidiaries do not satisfy the relevant borrowing base criteria and financial covenants set forth in the applicable financing agreements.If H&H Group does not meet certain of its financial covenants or satisfy its borrowing base criteria, and if it is unable to secure necessary waivers or other amendments from the respective lenders on terms acceptable to management, its ability to access available lines of credit could be limited, its debt obligations could be accelerated by the respective lenders, and liquidity could be adversely affected. 26 Table of Contents Management is utilizing the following strategies to continue to enhance liquidity: (1) continuing to implement improvements, using the HNH Business System, throughout all of the Company’s operations to increase operating efficiencies, (2) supporting profitable sales growth both internally and potentially through acquisitions, (3) evaluating from time to time and as appropriate, strategic alternatives with respect to its businesses and/or assets and (4) seeking financing alternatives that may lower its cost of capital and/or enhance current cash flow.The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to increase cash flow and stockholder value. Management believes that the Company will be able to meet its cash requirements on a continuing basis for at least the next twelve months. However, that ability is dependent, in part, on the Company’s continuing ability to meet its business plans. There can be no assurance that the funds available from operations and under the Company’s credit facilities will be sufficient to fund its debt service costs, working capital demands, pension plan contributions, and environmental remediation costs. If the Company’s planned cash flow projections are not met, management could consider the additional reduction of certain discretionary expenses and the sale of certain assets and/or businesses. Furthermore, if the Company’s cash needs are significantly greater than anticipated or the Company does not materially meet its business plan, the Company may be required to seek additional or alternative financing sources.There can be no assurance that such financing will be available or available on terms acceptable to the Company, if at all. The Company’s inability to generate sufficient cash flows from its operations or through financing could impair its liquidity, and would likely have a material adverse effect on its businesses, financial condition and results of operations, and could raise substantial doubt that the Company will be able to continue to operate. Discussion of Consolidated Statement of Cash Flows Operating Activities For the twelve months ended December 31, 2010, $44.8 million was provided by operating activities, $14.4 million was used in investing activities, and $30.3 million was used in financing activities.The following table provides supplemental information regarding the Company’s cash flows from operating activities for the twelve months ended December 31, 2010 and 2009: 27 Table of Contents Twelve Months Ended December 31 , (in thousands) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Non-cash items: Depreciation and amortization Asset impairment charges Accrued interest not paid in cash Non cash pension expense Other Net income after non-cash items Discontinued operations Pension payments ) ) Working capital: Trade and other receivables ) Precious metal inventory ) ) Inventory other than precious metal ) Other current assets ) Other current liabilities ) Total working capital effect Other items-net Net cash provided by operating activities $ $ The Company reported net income of $5.1 million for the twelve months ended December 31, 2010, which included $41.7 million of non-cash expense items such as depreciation and amortization of $16.4 million, long-term interest expense not paid in cash of $11.0 million, non-cash pension expense of $4.3 million, and an asset impairment charge of $1.6 million.Other non-cash items included $1.6 million amortization of deferred debt financing costs, $1.2 million non-cash loss on extinguishment of debt, and a $5.6 million reclassification of net cash settlements on derivative instruments to investing activities. Working capital generated $3.7 million cash during the twelve months ended December 31, 2010.In addition, discontinued operations provided $3.6 million cash during 2010, which included a non-cash asset impairment charge add back of $1.3 million. This was partially offset by net cash used for required pension plan payments totaling $9.7 million.As a result, net cash provided by operations was $44.8 million for the twelve months ended December 31, 2010. Although the Company reported a net loss of $21.2 million for the twelve months ended December 31, 2009, non-cash items of $47.8 million included depreciation and amortization of $17.1 million, non-cash asset and goodwill impairment charges of $4.2 million, non-cash pension expense of $14.1 million, and long-term interest expense not paid in cash of $10.9 million. Other working capital accounts generated $2.8 million in 2009. The Company’s discontinued operations, Arlon CM, ITD and Sumco, produced an operating cash inflow of $9.2 million, which included a non cash asset impairment charge add back of $1.1 million.As a result, net cash provided by operations was $39.5 million for the twelve months ended December 31, 2009. Operating cash flow for 2010 was $5.3 million higher compared to 2009.Strong operating income from the twelve months ended December 31, 2010 was partially offset by higher required pension payments.Due to the sales increase in 2010, accounts receivable increased $8.2 million, compared to a decrease of $4.9 million in 2009.However, days’ sales outstanding in accounts receivable improved from approximately 54 days in the fourth quarter of 2009 to 51 days in the same quarter of 2010.Inventory used $3.5 million for the twelve months ended December 31, 2010 as compared to $9.4 million provided in the same period of 2009 due to inventory reduction efforts as a result of declining salesin 2009.These inventory reduction factors more than offset a cash expenditure of $7.4 million needed to acquire precious metal inventory to replace customer-owned silver being used in H&H’s production processes. Average days of sales in inventory improved from approximately 59 days in the fourth quarter of 2009 to 52 days in the fourth quarter of 2010.Other current liabilities such as accounts payable increased with the higher level of purchases and business activity, and provided $16.8 million of cash during 2010, as compared to using $13.7 million in 2009 from a decrease in these liabilities. 28 Table of Contents Investing Activities Investing activities used $14.4 million for the twelve months ended December 31, 2010 and used $1.9 million during the same period of 2009.Capital spending in the 2010 period was $10.6 million, as compared to $7.2 million in the 2009 period, when spending authorizations were curtailed due to the world-wide recession.The Company paid $5.6 million related to its settlements of precious metal derivative contracts during the twelve months ended December 31, 2010, as compared to $0.4 million during the 2009 period. Discontinued operations provided $1.4 million in the 2010 period principally as a result of the Sumco land and building sale. In 2009, $2.4 million was provided by discontinued operations primarily from the sale of machinery and equipment from the Company’s Denmark operation, and the Company also sold its equity investment in CoSine Communications, Inc. for $3.1 million. In addition to its cash investing activities in 2010, the Company also had non-cash investing activity, when it sold one of its properties not currently used in operations and received a $0.6 million 15-year mortgage note receivable as a portion of the sales proceeds. Financing Activities Financing activities used $30.3 million of cash during 2010.As a result of the Company’s debt refinancing and its scheduled debt repayments, the Company reduced its term loans by paying down $51.9 million (including foreign) and increased its revolving credit facilities by $25.5 million.The Company paid $3.8 million of financing fees during the 2010 period, principally related to refinancing its credit facilities. Financing activities used a net amount of $37.6 million in the twelve month period ended December 31, 2009, principally due to the net repayment of $17.2 million under its term loan agreements during the period.Such repayments included both scheduled principal payments as well as unscheduled payments of approximately $15.6 million, including $5.0 repaid on H&H’s indebtedness under its Loan and Security Agreement with Wachovia Bank, National Association (“Wachovia”), as agent (the “Wachovia Facilities”) pursuant to the May 9, 2009 amendment.Also, on August 19, 2009, the proceeds of an insurance claim of $3.2 million were used to repay $3.0 million of the Wachovia Facilities.In addition, on August 19, 2009, Bairnco repaid $3.0 million of its Loan and Security Agreement with Ableco (the “Ableco Facility”) .H&H’s subsidiary, ITD, which is classified as a discontinued operation, repaid $4.6 million of debt using proceeds from the sale of equipment and cash provided by the liquidation of its working capital.The Company’s indebtedness under its revolving credit facilities also declined (by a net amount of $14.2 million) in the 2009 period.The Company continued to effectively manage cash and working capital in the 2009 period despite the decline in sales. The Company paid $2.1 million of financing fees during 2009, of which $0.9 million were directly charged to interest expense. These fees principally related to extending the Company’s credit facilities. Debt Credit Facilities On October 15, 2010, HNH refinanced substantially all of its indebtedness principally with its existing lenders or their affiliates.The refinancing was effected through a newly formed, wholly-owned subsidiary of the Company, H&H Group, which is the direct parent of H&H and Bairnco. Wells Fargo Facility On October 15, 2010, H&H Group, together with certain of its subsidiaries, entered into an Amended and Restated Loan and Security Agreement (the “Wells Fargo Facility”) with Wells Fargo Bank, National Association (“Wells Fargo”), as administrative agent for the lenders thereunder.The Wells Fargo Facility provides for a $21 million senior term loan to H&H Group and certain of its Subsidiaries (the “First Lien Term Loan”) and established a revolving credit facility with borrowing available of up to a maximum aggregate principal amount equal to $110 million less the outstanding aggregate principal amount of the First Lien Term Loan (such amount, initially $89 million), dependent on the levels of and collateralized by eligible accounts receivable and inventory(the “First Lien Revolver”). 29 Table of Contents The First Lien Revolver requires a lockbox arrangement, which provides for all receipts to be swept daily to reduce borrowings outstanding under the credit facility. This arrangement, combined with the existence of a subjective acceleration clause in the revolving credit facility, necessitates the revolving credit facility be classified as a current liability on the balance sheet. The acceleration clause allows the Company’s lenders to forgo additional advances should they determine there has been a material adverse change in the Company’s financial position or prospects reasonably likely to result in a material adverse effect on its business, condition, operations, performance, or properties. Management believes that no such material adverse change has occurred. In addition, at December 31, 2010, the Company’s lenders had not informed the Company that any such event had occurred. The revolving credit facility expires on June 30, 2012. As of December 31, 2010, the revolver balance was $42.6 million. The amounts outstanding under the Wells Fargo Facility bear interest at LIBOR plus applicable margins of between 2.50% and 3.50% (3.25% for the term loan and 2.75% for the revolver at December 31, 2010), or at the U.S. base rate (the prime rate) plus 0.50% to 1.50% (1.25% for the term loan and 0.75% for the revolver at December 31, 2010).The applicable margins for the First Lien Revolver and the First Lien Term Loan are dependent on H&H Group’s Quarterly Average Excess Availability for the prior quarter, as that term is defined in the agreement.As of December 31, 2010, the First Lien Term Loan bore interest at a weighted average interest rate of 3.56% and the First Lien Revolver bore interest at a weighted average interest rate of 3.25%.Principal payments of the First Lien Term Loan are due in equal monthly installments of approximately $0.35 million, commencing November 1, 2010.All amounts outstanding under the Wells Fargo Facility are due and payable in full on June 30, 2012. Obligations under the Wells Fargo Facility are collateralized by first priority security interests in and liens upon all present and future assets of H&H Group and substantially all of its subsidiaries. New Ableco Facility On October 15, 2010, H&H Group, together with certain of its subsidiaries, also entered into a Loan and Security Agreement with Ableco, L.L.C. (“Ableco”), as administrative agent for the lenders thereunder (the “New Ableco Facility”).The New Ableco Facility provides for a $25 million subordinated term loan to H&H Group and certain of its subsidiaries (the “Second Lien Term Loan”).The Second Lien Term Loan bears interest on the principal amount thereof at the U.S. base rate (the prime rate) plus 7.50% or LIBOR (or, if greater, 1.75%) plus 9.00%.As of December 31, 2010, the Second Lien Term Loan bore interest at a rate of 10.75% per annum.All amounts outstanding under the New Ableco Facility are due and payable in full on June 30, 2012. Obligations under the New Ableco Facility are collateralized by second priority security interests in and liens upon all present and future assets of H&H Group and substantially all of its subsidiaries. Covenants The Wells Fargo Facility and the New Ableco Facility each has a cross-default provision.If H&H Group is deemed in default of one agreement, then it is in default of the other. The Wells Fargo Facility and the New Ableco Facility contain covenants requiring minimum Trailing Twelve Months (“TTM”) Earnings before Interest, Taxes, Depreciation and Amortization (“EBITDA”) of $40 million and $45 million, respectively.H&H Group is required to maintain TTM EBITDA of $45 million until such time as the New Ableco Facility is paid in full.The covenant will then adjust to $40 million. The Wells Fargo Facility and the New Ableco Facility each contain a minimum TTM Fixed Charge Coverage Ratio of 1:1 which requires that Fixed Charges, as defined in the agreements, are at least equal to TTM EBITDA at the measurement date. The New Ableco Facility contains a maximum TTM Senior Leverage Ratio covenant which represents the ratio of senior debt to TTM EBITDA.The ratio declines by 5/100ths each quarter: December 2010, 2.95; March 2011, 2.90; June 2011, 2.85; September 2011, 2.80; December 2011, 2.75 and March 2012, 2.70.H&H Group is required to maintain a maximum TTM Senior Leverage Ratio covenant following the New Ableco Facility schedule until such time as the New Ableco Facility is paid in full. 30 Table of Contents The Wells Fargo Facility and the New Ableco Facility each contain a maximum amount for capital expenditures over the preceding four quarter period.The December 2010 covenant is $21 million; increasing to $22 million in March 2011 and increasing to $23 million in June 2011.The covenant remains $23 million thereafter. The Company is in compliance with all of the debt covenants at December 31, 2010. Subordinated Notes and Warrants On October 15, 2010, H&H Group refinanced the prior indebtedness of H&H and Bairnco to the Steel Partners II Liquidating Series Trusts (Series A and Series E) (the “Steel Trusts”), each constituting a separate series of the Steel Partners II Liquidating Trust as successor-in-interest to SPII.In accordance with the terms of an Exchange Agreement entered into on October 15, 2010 by and among H&H Group, certain of its subsidiaries and the Steel Trusts (the “Exchange Agreement”), H&H Group made an approximately $6 million cash payment in partial satisfaction of prior indebtedness to the Steel Trusts and exchanged the remainder of such prior obligations for units consisting of (a) $72,925,500 aggregate principal amount of 10% subordinated secured notes due 2017 (the “Subordinated Notes”) issued by H&H Group pursuant to an Indenture, dated as of October 15, 2010 (the “Indenture”), by and among H&H Group, the Guarantors party thereto and Wells Fargo, as trustee,and (b) warrants, exercisable beginning October 14, 2013, to purchase an aggregate of 1,500,806 shares of the Company’s common stock, with an exercise price of $11.00 per share (the “Warrants”).The Subordinated Notes and Warrants may not be transferred separately until October 14, 2013. All obligations outstanding under the Subordinated Notes bear interest at a rate of 10% per annum, 6% of which is payable in cash and 4% of which is payable in-kind. The Subordinated Notes, together with any accrued and unpaid interest thereon, mature on October 15, 2017.All amounts owed under the Subordinated Notes are guaranteed by substantially all of H&H Group’s subsidiaries and are secured by substantially all of their assets.The Subordinated Notes are contractually subordinated in right of payment to the Wells Fargo Facility and the New Ableco Facility. The Subordinated Notes are redeemable until October 14, 2013, at H&H Group’s option, upon payment of 100% of the principal amount of the Notes, plus all accrued and unpaid interest thereon and the applicable premium set forth in the Indenture (the “Applicable Redemption Price”).If H&H Group or its subsidiary guarantors undergo certain types of fundamental changes prior to the maturity date of the Subordinated Notes, holders thereof will, subject to certain exceptions, have the right, at their option, to require H&H Group to purchase for cash any or all of their Subordinated Notes at the Applicable Redemption Price. The Subordinated Notes have embedded call premiums and warrants associated with them, as described above. The Company has treated the fair value of these features together as both a discount and a derivative liability at inception of the loan agreement, valued at $4.7 million. The discount is being amortized over the life of the notes as an adjustment to interest expense, and the derivative liability is marked to market at each balance sheet date. As of December 31, 2010, a mark to market adjustment of $0.4 million was charged to unrealized losses on derivatives, increasing the fair value of the derivative liability to $5.1 million. The Subordinated Notes contain customary affirmative and negative covenants, certain of which only apply the event that the Wells Fargo Facility and the New Ableco Facility and any refinancing indebtednesses with respect thereto are repaid in full, and events of default.The Company is in compliance with all of the debt covenants at December 31, 2010. In connection with the issuance of the Subordinated Notes and Warrants, the Company and H&H Group also entered into a Registration Rights Agreement dated as of October 15, 2010 (the “Registration Rights Agreement”) with the Steel Trusts.Pursuant to the Registration Rights Agreement, the Company agreed to file with the SEC and use its reasonable best efforts to cause to become effective a registration statement under the Securities Act with respect to the resale of the Warrants and the shares of common stock of the Company issuable upon exercise of the Warrants.H&H Group also agreed, upon receipt of a request by holders of a majority in aggregate principal amount of the Subordinated Notes, to file with the SEC and use its reasonable best efforts to cause to become effective a registration statement under the Securities Act with respect to the resale of the Subordinated Notes. A loss on debt extinguishment of $1.2 million was recognized in the fourth quarter of 2010 in connection with the October 15, 2010 refinancing of the Company’s credit agreements. The loss on debt extinguishment consists of financing fees paid by the Company in connection with amendments to the extinguished debt. 31 Table of Contents Other Obligations Pension Plan In July 2003, the Company entered into a settlement agreement among the PBGC, HNH and several other parties (“Termination Litigation”), in which the PBGC was seeking to terminate the WHX Pension Plan. Under the settlement, HNH agreed among other things that HNH will not contest a future action by the PBGC to terminate the WHX Pension Plan in connection with a future facility shutdown of a facility of HNH's former Wheeling-Pittsburgh Steel Corporation subsidiary, which subsidiary was wholly owned until August 1, 2003. In the event that such a plan termination occurs, the PBGC has agreed to release HNH from any claims relating to any such shutdown. However, there may be PBGC claims related to unfunded liabilities that may exist as a result of any such termination of the WHX Pension Plan. The significant decline in market value of stocks and other investments starting in 2008 across a cross-section of financial markets contributed to an unfunded pension liability of the WHX Pension Plan which totaled $112.1 million as of December 31, 2010 and $101.1 million as of December 31, 2009.The Company expects to have required minimum contributions for 2011 and 2012 of $14.9 million and $15.6 million, respectively.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as any plan termination. Environmental Issues H&H’s facilities and operations are subject to extensive environmental laws and regulations imposed by federal, state, foreign and local authorities relating to the protection of the environment.H&H could incur substantial costs, including cleanup costs, fines or sanctions, and third-party claims for property damage or personal injury, as a result of violations of or liabilities under environmental laws.H&H has incurred, and in the future may continue to incur, liability under environmental statutes and regulations with respect to the contamination detected at sites owned or operated by it (including contamination caused by prior owners and operators of such sites, abutters or other persons) and the sites at which H&H disposed of hazardous substances.As of December 31, 2010, H&H has established an accrual totaling $6.1 million with respect to certain presently estimated environmental remediation costs at certain of its facilities.This estimated liability may not be adequate to cover the ultimate costs of remediation, and may change by a material amount in the near term, in certain circumstances, including discovery of additional contaminants or the imposition of additional cleanup obligations, which could result in significant additional costs. In addition, H&H expects that future regulations, and changes in the text or interpretation of existing regulations, may subject it to increasingly stringent standards.Compliance with such requirements may make it necessary for H&H to retrofit existing facilities with additional pollution-control equipment, undertake new measures in connection with the storage, transportation, treatment and disposal of by-products and wastes or take other steps, which may be at a substantial cost to H&H. Off-Balance Sheet Arrangements It is not the Company’s usual business practice to enter into off-balance sheet arrangements such as guarantees on loans and financial commitments, indemnification arrangements, and retained interests in assets transferred to an unconsolidated entity for securitization purposes. Certain customers and suppliers of the Precious Metal segment choose to do business on a “pool” basis.Such customers or suppliers furnish precious metal to subsidiaries of H&H for return in fabricated form (“customer metal”) or for purchase from or return to the supplier. When the customer’s precious metal is returned in fabricated form, the customer is charged a fabrication charge. The value of consigned precious metal is not included in the Company’s balance sheet.As of December 31, 2010, H&H subsidiaries held customer metal comprised of 166,637 ounces of silver, 557 ounces of gold, and 1396 ounces of palladium.The market value per ounce of silver, gold, and palladium as of December 31, 2010 was $30.92, $1,421.07, and $797.00, respectively. 32 Table of Contents Summary The Company believes that recent amendments to its financing arrangements, continuing improvements in its core operations, and stabilization of the global economy as it effects the markets that the Company serves, will permit the Company to generate sufficient working capital to meet its obligations as they mature.The ability of the Company to meet its cash requirements for at least the next twelve months is dependent, in part, on the Company’s ability to meet its business plan.Management believes that existing capital resources and sources of credit will be adequate to meet its current and anticipated cash requirements.However, if the Company’s cash needs are greater than anticipated or the Company does not materially satisfy its business plan, the Company may be required to seek additional or alternative financing sources.There can be no assurance that such financing will be available or available on terms acceptable to the Company. The Company has taken the following actions, which it believes has and in certain instances, will continue to improve liquidity over time and help provide for adequate liquidity to fund the Company’s capital needs: · On October 15, 2010, the Company refinanced most of its debt, and expects that its effective interest rate will be reduced on a prospective basis, (Please see “Debt” section of this “Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations” for additional information). · The Company continues to apply the HNH Business System at all of its business units.The HNH Business System is at the heart of the operational improvement methodologies for all HNH companies and employees. Strategy Deployment forms the roof of the HNH Business System and serves to convert strategic plans into tangible actions ensuring alignment of goals throughout each of our businesses. The pillars of the HNH Business System are the key performance indicators used to monitor and drive improvement.The steps of the HNH Business System are the specific tool areas that drive the key performance indicators and overall performance.HNH utilizes lean tools and philosophies to reduce and eliminate waste coupled with the Six Sigma tools targeted at variation reduction.The HNH Business System is a proven, holistic approach to increasing shareholder value and achieving long term, sustainable, and profitable growth. · The Company is supporting profitable sales growth both internally and potentially through acquisitions. The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to increase cash flow and stockholder value. · In 2010 and 2009, the Company engaged in various restructuring activities that management believes will result in a more efficient infrastructure that can be leveraged in the future. These activities included consolidation of the Bairnco corporate office into the HNH corporate office, the closure of facilities in Atlanta in 2010 and New Hampshire and Dallas in 2009 and relocation of the functions to other existing facilities.In connection with these activities, restructuring charges totaled $0.5 million in 2010 and $1.6 million in 2009. · The Company decided to exit various businesses, including that of the Arlon CM segment in 2010.In 2008 and 2009, the Company exited the welded specialty tubing market in Europe by closing its ITD subsidiary and the precious metal electroplating business of its Sumco subsidiary. · The Company filed a shelf registration statement on Form S-3 with the SEC which was declared effective on June 29, 2009.Pursuant to this statement, the Company may, from time to time, issue up to $25 million of its common stock, preferred stock, debt securities, warrants to purchase common stock, preferred stock, or debt securities, or any combination of the above, separately or as units. The terms of any offerings under the shelf registration statement would be determined at the time of the offering.The Company does not presently have any definitive plans or current commitments to sell securities that may be registered under the shelf registration statement.However, management believes that the shelf registration statement provides the Company with the flexibility to quickly raise capital in the market as conditions permit with a minimum of administrative preparation and expense.The net proceeds of any such issuances under the shelf registration statement could be used for general corporate purposes, which may include working capital and/or capital expenditures. 33 Table of Contents In view of the matters described in the preceding paragraphs, management believes that the Company has the ability to meet its cash requirements on a continuing basis for at least the next twelve months.However, if the Company’s planned cash flow projections are not met and/or credit is not available in sufficient amounts, management could consider the additional reduction of certain discretionary expenses and sale of certain assets.In the event that these plans are not sufficient and/or the Company’s credit facilities are not adequate, the Company’s ability to operate could be materially adversely affected and could raise substantial doubt that the Company will be able to continue to operate. ***** When used in Management's Discussion and Analysis of Financial Condition and Results of Operations, the words “anticipate”, “estimate” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act, which are intended to be covered by the safe harbors created thereby.Investors are cautioned that all forward-looking statements involve risks and uncertainty, including without limitation, general economic conditions, the ability of the Company to develop markets and sell its products, and the effects of competition and pricing.Although the Company believes that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could be inaccurate, and therefore, there can be no assurance that the forward-looking statements included herein will prove to be accurate. Critical Accounting Policies and Estimates The Company’s discussion and analysis of its financial condition and results of operations are based upon its consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, the Company evaluates its estimates, including those related to bad debts, inventories, long-lived assets, intangibles, accrued expenses, income taxes, pensions and other post-retirement benefits, and contingencies and litigation.Estimates are based on historical experience, future cash flows and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates. GAAP requires all companies to include a discussion of critical accounting policies or methods used in the preparation of financial statements.Note 2 to the consolidated financial statements, included elsewhere in this Form 10-K, includes a summary of the significant accounting policies and methods used in the preparation of the Company’s financial statements.The following is a discussion of the critical accounting policies and methods used by the Company. Inventories Inventories are stated at the lower of cost or market. Cost is determined by the LIFO method for precious metal inventories. Non precious metal inventories are stated at the lower of cost (determined by the first-in, first-out "FIFO" method or average cost) or market. For precious metal inventories, no segregation among raw materials, work in process and finished goods is practicable. Non-precious metal inventory is evaluated for estimated excess and obsolescence based upon assumptions about future demand and market conditions and is adjusted accordingly.If actual market conditions are less favorable than those projected, write-downs may be required. Derivatives H&H enters into commodity futures and forwards contracts on precious metal that are subject to market fluctuations in order to economically hedge its precious metal inventory against price fluctuations.Future and forward contracts to sell or buy precious metal are the derivatives used for this objective.As these derivatives are not designated as accounting hedges under GAAP, they are accounted for as derivatives with no hedge designation.These derivatives are marked to market and both realized and unrealized gains and losses on these derivatives are recorded in current period earnings as other income (loss).The unrealized gain or loss (open trade equity) on the derivatives is included in other current assets or other current liabilities, respectively. 34 Table of Contents As of December 31, 2010 and 2009, the Company had contracted for $10.5 million and $7.2 million, respectively, of forward contracts with a counter party rated A by Standard & Poors, and the future contracts are exchange traded contracts through a third party broker.Accordingly, the Company has determined that there is minimal credit risk of default.The Company estimates the fair value of its derivative contracts through use of market quotes or broker valuations when market information is not available. Goodwill, Other Intangibles and Long-Lived Assets Goodwill represents the difference between the purchase price and the fair value of net assets acquired in a business combination. Goodwill is reviewed annually for impairment in accordance with GAAP. The Company uses judgment in assessing whether assets may have become impaired between annual impairment tests.Circumstances that could trigger an interim impairment test include but are not limited to: the occurrence of a significant change in circumstances, such as continuing adverse business conditions or legal factors; an adverse action or assessment by a regulator; unanticipated competition; loss of key personnel; the likelihood that a reporting unit or significant portion of a reporting unit will be sold or otherwise disposed; or results of testing for recoverability of a significant asset group within a reporting unit. The testing of goodwill for impairment is performed at a level referred to as a reporting unit. Goodwill is allocated to each reporting unit based on actual goodwill valued in connection with each business combination consummated within each reporting unit.Six reporting units of the Company have goodwill assigned to them. Goodwill impairment testing consists of a two-step process.Step 1 of the impairment test involves comparing the fair values of the applicable reporting units with their carrying values, including goodwill. If the carrying amount of a reporting unit exceeds the reporting unit’s fair value, Step 2 of the goodwill impairment test is performed to determine the amount of impairment loss. Step 2 of the goodwill impairment test involves comparing the implied fair value of the affected reporting unit’s goodwill against the carrying value of that goodwill. In performing the first step of the impairment test, the Company also reconciles the aggregate estimated fair value of its reporting units to its enterprise value (which includes a control premium). To estimate the fair value of our reporting units, we considered an income approach and a market approach. The income approach is based on a discounted cash flow analysis (“DCF”) and calculates the fair value by estimating the after-tax cash flows attributable to a reporting unit and then discounting the after-tax cash flows to a present value using a risk-adjusted discount rate. Assumptions used in the DCF require the exercise of significant judgment, including judgment about appropriate discount rates and terminal values, growth rates, and the amount and timing of expected future cash flows. The forecasted cash flows are based on current plans and for years beyond that plan, the estimates are based on assumed growth rates. We believethe assumptions are consistent with the plans and estimates used to manage the underlying businesses. The discount rates, which are intended to reflect the risks inherent in future cash flow projections, used in the DCF are based on estimates of the weighted-average cost of capital (“WACC”) of a market participant. Such estimates are derived from our analysis of peer companies and considered the industry weighted average return on debt and equity from a market participant perspective.The Company believes the assumptions used to determine the fair value of our respective reporting units are reasonable. If different assumptions were used, particularly with respect to forecasted cash flows or WACCs, different estimates of fair value may result and there could be the potential that an impairment charge could result. Actual operating results and the related cash flows of the reporting units could differ from the estimated operating results and related cash flows.The recoverability of goodwill may be impacted if estimated future operating cash flows are not achieved. A market approach values a business by considering the prices at which shares of capital stock of reasonably comparable companies are trading in the public market, or the transaction price at which similar companies have been acquired.If comparable companies are not available, the market approach is not used. Relative weights are then given to the results of each of these approaches, based on the facts and circumstances of the business being valued.The use of multiple approaches (income and market approaches) is considered preferable to a single method.In our case, full weight is given to the income approach because it generally provides a reliable estimate of value for an ongoing business which has a reliable forecast of operations, and suitable comparable public companies were not available to be used under the market approach.The income approach closely parallels investors’ consideration of the future benefits derived from ownership of an asset. 35 Table of Contents Intangible assets with finite lives are amortized over their estimated useful lives.We also estimate the depreciable lives of property, plant and equipment, and review the assets for impairment if events, or changes in circumstances, indicate that we may not recover the carrying amount of an asset.Long-lived assets consisting of land and buildings used in previously operating businesses are carried at the lower of cost or fair value, and are included in Other Non-Current Assets in the consolidated balance sheets. A reduction in the carrying value of such long-lived assets used in previously operating businesses is recorded as an impairment charge in the consolidated statement of operations. Pension and Postretirement Benefit Costs The Company maintains several qualified and non-qualified pension plans and other postretirement benefit plans. Pension benefits are generally based on years of service and the amount of compensation at the time of retirement. However, the qualified pension benefits have been frozen for most participants. The Company’s pension and postretirement benefit costs are developed from actuarial valuations.Inherent in these valuations are key assumptions including discount rates and expected long-term rates of return on plan assets.Material changes in the Company’s pension and postretirement benefit costs may occur in the future due to changes in these assumptions, changes in the number of plan participants, changes in the level of benefits provided, changes to the level of contributions to these plans and other factors. The Company determines its actuarial assumptions for its pension and postretirement plans on December 31 of each year to calculate liability information as of that date and pension and postretirement expense for the following year.The discount rate assumption is derived from the rate of return on high quality bonds as of December 31 of each year. The WHX Pension Plan’s assets are diversified as to type of assets, investment strategies employed, and number of investment managers used.Investments may include equities, fixed income, cash equivalents, convertible securities, insurance contracts, and private investment funds.Derivatives may be used as part of the investment strategy.The Company may direct the transfer of assets between investment managers in order to rebalance the portfolio in accordance with asset allocation guidelines established by the Company. The private investment funds or the investment funds they are invested in, own marketable and non-marketable securities and other investment instruments.Such investments are valued by the private investment funds, underlying investment managers or the underlying investment funds, at fair value, as described in their respective financial statements and offering memorandums. The Company utilizes these values in quantifying the value of the assets of its pension plans, which is then used in the determination of the unfunded pension liability on the balance sheet.Because of the inherent uncertainty of valuation of some of the pension plans’ investments in private investment funds and some of the underlying investments held by the investment funds, the recorded value may differ from the value that would have been used had a ready market existed for some of these investments for which market quotations are not readily available and are valued at their fair value as determined in good faith by the respective private investment funds, underlying investment managers, or the underlying investment funds. Management uses judgment to make assumptions on which its employee benefit liabilities and expenses are based. The effect of a 1% change in two key assumptions for the WHX Pension Plan is summarized as follows: Assumptions Statement of Operations (1) Balance Sheet Impact (2) (in millions) Discount rate +1% increase $ ) $ ) -1% decrease Expected return on assets +1% increase ) -1% decrease (1) Estimated impact on 2010 net periodic benefit costs. (2) Estimated impact on 2010 pension liability. 36 Table of Contents Environmental Remediation The Company accrues for losses associated with environmental remediation obligations when such losses are probable and reasonably estimable. Accruals for estimated losses from environmental remediation obligations generally are recognized no later than completion of the remedial feasibility study.Such accruals are adjusted as further information develops or circumstances change. Costs of future expenditures for environmental remediation obligations are not discounted to their present value. Recoveries of environmental remediation costs from other parties are recorded as assets when their receipt is deemed probable.As of December 31, 2010, total accruals for environmental remediation were $6.1 million. Legal Contingencies The Company provides for legal contingencies when the liability is probable and the amount of the associated costs is reasonably determinable. The Company regularly monitors the progress of legal contingencies and revises the amounts recorded in the period in which changes in estimate occur. New Accounting Standards In January 2010, the Financial Accounting Standards Board (“FASB”) issued new disclosure requirements related to Fair Value Measurements and Disclosures—Accounting Standards Codification (“ASC”) 820-10, in order to provide a greater level of disaggregated information and more robust disclosures about valuation techniques and inputs to fair value measurements, as well as additional information about transfers between levels and activity during the reporting period. It also includes conforming amendments to the guidance on employers’ disclosures about postretirement benefit plan assets (ASC 715-20); so as to refer to ASC 820-10 to determine the appropriate classes to present fair value disclosures about such plan assets.Most of the new disclosures and clarifications of existing disclosures are effective for the Company’s interim and annual reporting periods of 2010, and the Company adopted them in the first quarter of 2010. Because the new requirements affect disclosures but do not change the accounting for any assets or liabilities, their adoption did not have an effect on the Company’s consolidated financial position and results of operations. 37 Table of Contents Item 8. Financial Statements and Supplementary Data INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 39 Consolidated Financial Statements: Consolidated Balance Sheets as of December31, 2010 and 2009 40 Consolidated Statements of Operations for the years ended December31, 2010 and 2009 41 Consolidated Statements of Cash Flows for the years ended December31, 2010 and 2009 42 Consolidated Statements of Stockholders’ Deficit for the years ended December31, 2010 and 2009 43 Consolidated Statements of Comprehensive Income (Loss) for the years ended December31, 2010 and 2009 43 Notes to Consolidated Financial Statements 44 38 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Handy & Harman Ltd. We have audited the accompanying consolidated balance sheets of Handy & Harman Ltd. (formerly known as WHX Corporation prior to January 3, 2011) (a Delaware corporation) and Subsidiaries (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, cash flows and changes in stockholders’ deficit and comprehensive income (loss) for each of the two years in the period ended December 31, 2010. Our audits of the basic financial statements included the financial statement schedules listed in the index appearing under Item 15(a)(2).These consolidated financial statements and financial statement schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and financial statement schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Handy & Harman Ltd. (formerly known as WHX Corporation prior to January 3, 2011) and Subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the related financial statement schedules, when considered in relation to the basic financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. /s/ GRANT THORNTON LLP Edison, New Jersey March 11, 2011 39 Table of Contents HANDY & HARMAN Ltd. Consolidated Balance Sheets (Dollars and shares in thousands except per share data) December 31, 2010 December 31, 2009 ASSETS (Dollars and shares in thousands) Current Assets: Cash and cash equivalents $ $ Trade and other receivables-net of allowance for doubtfulaccounts of $2,318 and $2,408 in 2010 and 2009, respectively Inventories Deferred income taxes Other current assets Current assets of discontinued operations Total current assets Property, plant and equipment at cost, lessaccumulated depreciation and amortization Goodwill Other intangibles, net Other non-current assets Non-current assets of discontinued operations $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Trade payables $ $ Accrued liabilities Accrued environmental liability Accrued interest - related party Short-term debt Current portion of long-term debt Deferred income taxes Current portion of pension liability Current liabilities of discontinued operations Total current liabilities Long-term debt Long-term debt - related party Long-term interest accrual - related party - Accrued pension liability Other employee benefit liabilities Deferred income taxes Other liabilities Long term liabilities of discontinued operations Commitments and Contingencies Stockholders' Deficit: Preferred stock - $.01 par value; authorized 5,000shares; issued and outstanding -0- shares - - Common stock -$.01 par value; authorized 180,000 shares;issued and outstanding 12,179 shares Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 40 Table of Contents HANDY & HARMAN Ltd. Consolidated Statements of Operations Year ended December 31, (in thousands except per share data) Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Pension expense Asset impairment charges Goodwill impairment charge - Income from proceeds of insurance claims, net ) ) Restructuring charges Other operating expenses 44 Income from continuing operations Other: Interest expense Realized and unrealized loss on derivatives Other expense (income) ) Income (loss) from continuing operations before tax ) Tax provision (benefit) ) Income (loss) from continuing operations, net of tax ) Discontinued Operations: Income (loss) from discontinued operations, net of tax ) Gain on disposal of assets, net of tax 90 Net income (loss) from discontinued operations ) Net income (loss) $ $ ) Basic and diluted per share of common stock Income (loss) from continuing operations, net of tax $ $ ) Discontinued operations, net of tax ) Net income (loss) $ $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 41 Table of Contents HANDY & HARMAN Ltd. Consolidated Statements of Cash Flows Year Ended December 31, (in thousands) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by(used in) operating activities: Depreciation and amortization Non-cash stock based compensation Amortization of debt related costs Loss on extinguishment of debt - Long-term interest on related party debt Deferred income taxes ) ) Loss on asset dispositions 44 Asset impairment charges Goodwill impairment charge - Unrealized loss (gain) on derivatives ) Reclassification of net cash settlements on derivative instruments Net cash provided by operating activities of discontinued operations Decrease (increase) in operating assets and liabilities: Trade and other receivables ) Inventories ) Other current assets ) Other current liabilities Other items-net Net cash provided by operating activities Cash flows from investing activities: Plant additions and improvements ) ) Net cash settlements on derivative instruments ) ) Proceeds from sales of assets Proceeds from sale of investment - Net cash provided by investing activities of discontinued operations Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds of term loans Net revolver borrowing (repayments) ) Repayments of term loans - domestic ) ) Repayments of term loans - foreign ) - Repayments of term loans - related party ) - Deferred finance charges ) ) Net change in overdrafts ) Net cash used to repay debt of discontinued operations - ) Other ) ) Net cash used in financing activities ) ) Net change for the period 90 ) Effect of exchange rate changes on net cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing activities: Sale of property for mortgage note receivable $ $ - The accompanying notes are an integral part of these consolidated financial statements. 42 Table of Contents HANDY & HARMAN Ltd. Consolidated Statements of Changes in Stockholders’ Deficit and Comprehensive Income (Loss) (Dollars and shares in thousands) Common Stock Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Capital in Excess of Par Value Total Stockholders' Deficit Shares Amount Balance, January 1, 2009 $ $ ) $ ) $ $ ) Current period change - - - Net loss - - - ) - ) Total comprehensive income Amortization of stock options - Balance, December 31, 2009 $ $ ) $ ) $ $ ) Current period change - - ) - ) Net income - Total comprehensive loss ) Amortization of stock options - 10 10 Balance, December 31, 2010 $ $ ) $ ) $ $ ) Year Ended December 31, Comprehensive Income (Loss) Net income (loss) $ $ ) Changes in pension plan assets and other benefit obligations: Curtailment/settlement gain/(loss) ) Current year actuarial gain/(loss) ) Amortization of actuarial loss Amortization prior service (credit)/cost 63 63 Foreign currency translation adjustment ) Valuation of marketable equity securities - Comprehensive income (loss) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 43 Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of the Business Organization Handy & Harman Ltd. (formerly named WHX Corporation prior to January 3, 2011) (“HNH”), the parent company, manages a group of businesses on a decentralized basis.HNH owns Handy & Harman Group Ltd. (“H&H Group”) which owns Handy & Harman (“H&H”) and Bairnco Corporation (“Bairnco”). HNH is a diversified holding company whose strategic business units encompass the following segments: Precious Metal, Tubing, Engineered Materials, Arlon Electronic Materials (“Arlon EM”), Arlon Coated Materials (“Arlon CM”), and Kasco Blades and Route Repair Services (“Kasco”).The business units of HNH principally operate in North America.All references herein to “we,” “our” or the “Company” shall refer to HNH, together with all of its subsidiaries. Note 1a – Management’s Plans and Liquidity Liquidity The Company recorded net income of $5.1 million in 2010, and generated $44.8 million of positive cash flow from operating activities.This compares with a net loss of $21.2 million and $39.5 million provided by cash flows from operating activities in 2009.As of December 31, 2010, the Company had an accumulated deficit of $447.3 million. On March 7, 2005, the Company filed a voluntary petition to reorganize under Chapter 11 of the Bankruptcy Code.The Company continued to operate its business and own and manage its assets as a debtor in possession until it emerged from protection under Chapter 11 of the Bankruptcy Code on July 29, 2005. As of December 31, 2010, the Company’s current assets totaled $163.0 million and its current liabilities totaled $147.7 million, resulting in working capital of $15.3 million, as compared to working capital of $49.4 million as of December 31, 2009. HNH, the parent company On October 15, 2010, the Company refinanced substantially all of its indebtedness principally with its existing lenders or their affiliates.The refinancing was effected through a newly formed, wholly-owned subsidiary of the Company, H&H Group, which is the direct parent of H&H and Bairnco. HNH, the parent company’s, sources of cash flow consist of its cash on-hand, distributions from its principal subsidiary, H&H Group, and other discrete transactions.H&H Group’s credit facilities effectively do not permit it to transfer any cash or other assets to HNH with the exception of (i) an unsecured loan for required payments to the WHX Pension Plan, and (ii) an unsecured loan for other uses in the aggregate principal amount not to exceed $3.5 million in any fiscal year.H&H Group’s credit facilities are collateralized by priority liens on all of the assets of its subsidiaries. HNH’s ongoing operating cash flow requirements consist of arranging for the funding of the minimum requirements of the defined benefit pension plan sponsored by the Company (the “WHX Pension Plan”) and paying HNH’s administrative costs.The significant decline in market value of stocks and other investments starting in 2008 across a cross-section of financial markets contributed to an unfunded pension liability of the WHX Pension Plan which totaled $112.1 million as of December 31, 2010 and $101.1 million as of December 31, 2009.The Company expects to have required minimum contributions to the WHX Pension Plan for 2011 and 2012 of $14.9 million and $15.6 million, respectively.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as any plan termination. As of December 31, 2010, HNH and its subsidiaries that are not restricted by loan agreements or otherwise from transferring funds to HNH had cash of approximately $3.0 million and current liabilities of approximately $18.0 million.Such current liabilities include $14.9 million of estimated required contributions to the WHX Pension Plan, which HNH is permitted to borrow from H&H Group pursuant to its credit agreements, in addition to an unsecured loan of up to $3.5 million in any fiscal year for other purposes. Management expects that HNH will be able to fund its operations in the ordinary course of business over at least the next twelve months. 44 Table of Contents Handy & Harman Group Ltd. The ability of H&H Group to draw on its revolving line of credit is limited by its borrowing base of accounts receivable and inventory.As of December 31, 2010, H&H Group’s availability under its U.S. revolving credit facilities was $24.2 million, and as of January 31, 2011, availability was $18.3 million. There can be no assurances that H&H Group will continue to have access to its lines of credit if financial performance of its subsidiaries do not satisfy the relevant borrowing base criteria and financial covenants set forth in the applicable financing agreements.If H&H Group does not meet certain of its financial covenants or satisfy its borrowing base criteria, and if it is unable to secure necessary waivers or other amendments from the respective lenders on terms acceptable to management, its ability to access available lines of credit could be limited, its debt obligations could be accelerated by the respective lenders, and liquidity could be adversely affected. The Company believes that recent amendments to its financing arrangements, continuing improvements in its core operations, and stabilization of the global economy as it effects the markets that the Company serves, will permit the Company to generate sufficient working capital to meet its obligations for at least the next twelve months.However, if the Company’s cash needs are greater than anticipated or the Company does not materially satisfy its business plan, the Company may be required to seek additional or alternative financing sources.There can be no assurance that such financing will be available or available on terms acceptable to the Company. The Company has taken the following actions, which it believes has and in certain instances, will continue to improve liquidity over time and help provide for adequate liquidity to fund the Company’s capital needs: · On October 15, 2010, the Company refinanced its debt, and expects that its effective interest rate will be reduced on a prospective basis. (See Note 13-“Debt” for additional information). · The Company continues to apply the HNH Business System at all of its business units which utilizes lean tools and philosophies to reduce and eliminate waste, coupled with the Six Sigma tools targeted at variation reduction. · The Company is supporting profitable sales growth both internally and potentially through acquisitions. The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to increase cash flow and stockholder value. · In 2010 and 2009, the Company engaged in various restructuring activities that management believes will result in a more efficient infrastructure that can be leveraged in the future. These activities included consolidation of the Bairnco corporate office into the HNH corporate office, the closure of facilities in Atlanta in 2010 and New Hampshire and Dallas in 2009 and relocation of the functions to other existing facilities.In connection with these activities, restructuring charges totaled $0.5 million in 2010 and $1.6 million in 2009. · The Company decided to exit various businesses, including that of the Arlon CM segment in 2010.In 2008 and 2009, the Company exited the welded specialty tubing market in Europe by closing its Indiana Tube Denmark (“ITD”) subsidiary and the precious metal electroplating business of its Sumco Inc. (“Sumco”) subsidiary. · The Company filed a shelf registration statement on Form S-3 with the SEC which was declared effective on June 29, 2009.Pursuant to this statement, the Company may, from time to time, issue up to $25 million of its common stock, preferred stock, debt securities, warrants to purchase common stock, preferred stock, or debt securities, or any combination of the above, separately or as units. The terms of any offerings under the shelf registration statement would be determined at the time of the offering.The Company does not presently have any definitive plans or current commitments to sell securities that may be registered under the shelf registration statement.However, management believes that the shelf registration statement provides the Company with the flexibility to quickly raise capital in the market as conditions permit with a minimum of administrative preparation and expense.The net proceeds of any such issuances under the shelf registration statement could be used for general corporate purposes, which may include working capital and/or capital expenditures. 45 Table of Contents In view of the matters described in the preceding paragraphs, management believes that the Company has the ability to meet its cash requirements on a continuing basis for at least the next twelve months.However, if the Company’s planned cash flow projections are not met and/or credit is not available in sufficient amounts, management could consider the additional reduction of certain discretionary expenses and sale of certain assets.In the event that these plans are not sufficient and/or the Company’s credit facilities are not adequate, the Company’s ability to operate could be materially adversely affected and could raise substantial doubt that the Company will be able to continue to operate. Note 2 – Summary of Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of HNH and its subsidiaries.All material intercompany transactions and balances have been eliminated.Discontinued operating entities are reflected as discontinued operations in the Company’s results of operations and statements of financial position. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, the Company evaluates its estimates, including those related to bad debts, inventories, long-lived assets, intangibles, accrued expenses, income taxes, pensions and other post-retirement benefits, and contingencies and litigation.Estimates are based on historical experience, future cash flows and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates. Cash and Cash Equivalents Cash and cash equivalents include cash on hand and on deposit and highly liquid debt instruments with original maturities of three months or less.As of December 31, 2010 and 2009, the Company had cash held in foreign banks of $4.8 million and $4.9 million, respectively.The Company’s credit risk arising from cash deposits held in U.S. banks in excess of insured amounts is not significant given that as a condition of its revolving credit agreements (See Note 13 - “Debt”), cash balances in U.S. banks are generally swept on a nightly basis to pay down the Company’s revolving credit loans. At December 31, 2010, HNH, the parent company, held cash and cash equivalents which exceeded federally-insured limits by approximately $2.9 million, all of which was invested in a money market account that invests solely in US government securities. Revenue Recognition Revenues are recognized when the title and risk of loss has passed to the customer. This condition is normally met when product has been shipped or the service performed. An allowance is provided for estimated returns and discounts based on experience.Cash received by the Company from customers prior to shipment of goods, or otherwise not yet earned, is recorded as deferred revenue. Rental revenues are derived from the rental of certain equipment to the food industry where customers prepay for the rental period-usually 3 to 6 month periods.For prepaid rental contracts, sales revenue is recognized on a straight-line basis over the term of the contract.Service revenues consist of repair and maintenance work performed on equipment used at mass merchants, supermarkets and restaurants. The Company experiences a certain degree of sales returns that varies over time, but is able to make a reasonable estimation of expected sales returns based upon history. The Company records all shipping and handling fees billed to customers as revenue, and related costs are charged principally to cost of sales, when incurred.In limited circumstances, the Company is required to collect and remit sales tax on certain of its sales.The Company accounts for sales taxes on a net basis and such sales taxes are not included in net sales on the consolidated statements of operations. Accounts Receivable and Allowance for Doubtful Accounts The Company extends credit to customers based on its evaluation of the customer’s financial condition.The Company does not require that any collateral be provided by its customers.The Company has established an allowance for accounts that may become uncollectible in the future. This estimated allowance is based primarily on management’s evaluation of the financial condition of the customer and historical experience. The Company monitors its accounts receivable and charges to expense an amount equal to its estimate of potential credit losses. Accounts that are outstanding longer than contractual payment terms are considered past due.The Company considers a number of factors in determining its estimates, including the length of time its trade accounts receivable are past due, the Company’s previous loss history and the customer’s current ability to pay its obligation. Accounts receivable balances are charged off against the allowance when it is determined that the receivable will not be recovered, and payments subsequently received on such receivables are credited to recovery of accounts written off.The Company does not charge interest on past due receivables. 46 Table of Contents The Company believes that the credit risk with respect to Trade Accounts Receivable is limited due to the Company’s credit evaluation process, the allowance for doubtful accounts that has been established, and the diversified nature of its customer base.There were no customers which accounted for more than 5% of consolidated net sales in 2010 or 2009.In both 2010 and 2009, the 15 largest customers accounted for approximately 28% of consolidated net sales. Inventories Inventories are stated at the lower of cost or market. Cost is determined by the last-in, first-out (“LIFO”) method for precious metal inventories. Non precious metal inventories are stated at the lower of cost (determined by the first-in, first-out “FIFO” method or average cost method) or market. For precious metal inventories, no segregation among raw materials, work in process and finished goods is practicable. Non-precious metal inventory is evaluated for estimated excess and obsolescence based upon assumptions about future demand and market conditions and is adjusted accordingly.If actual market conditions are less favorable than those projected, write-downs may be required. Derivatives and Risks Precious Metal Risk H&H enters into commodity futures and forwards contracts on precious metals that are subject to market fluctuations in order to economically hedge its precious metal inventory against price fluctuations.Future and forward contracts to sell or buy precious metal are the derivatives used for this objective. As of December 31, 2010 and 2009, the Company had contracted for $10.5 million and $7.2 million, respectively, of forward contracts with a counter party rated A by Standard & Poors, and the future contracts are exchange traded contracts through a third party broker.Accordingly, the Company has determined that there is minimal credit risk of default.The Company estimates the fair value of its derivative contracts through use of market quotes or broker valuations when market information is not available. As these derivatives are not designated as accounting hedges under GAAP, they are accounted for as derivatives with no hedge designation.These derivatives are marked to market and both realized and unrealized gains and losses on these derivatives are recorded in current period earnings as other income (loss).The unrealized gain or loss (open trade equity) on the derivatives is included in other current assets or other current liabilities, respectively. Foreign Currency Exchange Rate Risk H&H and Bairnco are subject to the risk of price fluctuations related to anticipated revenues and operating costs, firm commitments for capital expenditures and existing assets or liabilities denominated in currencies other than U.S. dollars.H&H and Bairnco have not generally used derivative instruments to manage this risk. Property, Plant and Equipment Property, plant and equipment is recorded at historical cost.Depreciation of property, plant and equipment is provided principally on the straight line method over the estimated useful lives of the assets, which range as follows: machinery & equipment 3 –15 years and buildings and improvements 10 – 30 years. Interest cost is capitalized for qualifying assets during the assets’ acquisition period.Maintenance and repairs are charged to expense and renewals and betterments are capitalized. Profit or loss on dispositions is credited or charged to operating income. Goodwill, Intangibles and Long-Lived Assets Goodwill represents the difference between the purchase price and the fair value of net assets acquired in business combinations.Goodwill is reviewed annually for impairment in accordance with GAAP. The Company uses judgment in assessing whether assets may have become impaired between annual impairment tests.Circumstances that could trigger an interim impairment test include but are not limited to: the occurrence of a significant change in circumstances, such as continuing adverse business conditions or legal factors; an adverse action or assessment by a regulator; unanticipated competition; loss of key personnel; the likelihood that a reporting unit or significant portion of a reporting unit will be sold or otherwise disposed; or results of testing for recoverability of a significant asset group within a reporting unit. 47 Table of Contents The testing of goodwill for impairment is performed at a level referred to as a reporting unit. Goodwill is allocated to each reporting unit based on actual goodwill valued in connection with each business combination consummated within each reporting unit.Six reporting units of the Company have goodwill assigned to them. Goodwill impairment testing consists of a two-step process.Step 1 of the impairment test involves comparing the fair values of the applicable reporting units with their carrying values, including goodwill. If the carrying amount of a reporting unit exceeds the reporting unit’s fair value, Step 2 of the goodwill impairment test is performed to determine the amount of impairment loss. Step 2 of the goodwill impairment test involves comparing the implied fair value of the affected reporting unit’s goodwill against the carrying value of that goodwill. In performing the first step of the impairment test, the Company also reconciles the aggregate estimated fair value of its reporting units to its enterprise value (which includes a control premium). To estimate the fair value of our reporting units, we considered an income approach and a market approach. The income approach is based on a discounted cash flow analysis (“DCF”) and calculates the fair value by estimating the after-tax cash flows attributable to a reporting unit and then discounting the after-tax cash flows to a present value using a risk-adjusted discount rate. Assumptions used in the DCF require the exercise of significant judgment, including judgment about appropriate discount rates and terminal values, growth rates, and the amount and timing of expected future cash flows. The forecasted cash flows are based on current plans and for years beyond that plan, the estimates are based on assumed growth rates. We believethe assumptions are consistent with the plans and estimates used to manage the underlying businesses. The discount rates, which are intended to reflect the risks inherent in future cash flow projections, used in the DCF are based on estimates of the weighted-average cost of capital (“WACC”) of a market participant. Such estimates are derived from our analysis of peer companies and considered the industry weighted average return on debt and equity from a market participant perspective.The Company believes the assumptions used to determine the fair value of our respective reporting units are reasonable. If different assumptions were used, particularly with respect to forecasted cash flows or WACCs, different estimates of fair value may result and there could be the potential that an impairment charge could result. Actual operating results and the related cash flows of the reporting units could differ from the estimated operating results and related cash flows.The recoverability of goodwill may be impacted if estimated future operating cash flows are not achieved. A market approach values a business by considering the prices at which shares of capital stock of reasonably comparable companies are trading in the public market, or the transaction price at which similar companies have been acquired.If comparable companies are not available, the market approach is not used. Relative weights are then given to the results of each of these approaches, based on the facts and circumstances of the business being valued.The use of multiple approaches (e.g. income and market approaches) is considered preferable to a single method.In our case, full weight was given to the income approach because it generally provides a reliable estimate of value for an ongoing business which has a reliable forecast of operations, and suitable comparable public companies were not available to be used under the market approach.The income approach closely parallels investors’ consideration of the future benefits derived from ownership of an asset. Intangible assets with finite lives are amortized over their estimated useful lives. We also estimate the depreciable lives of property, plant and equipment.Property, plant and equipment, as well as intangible assets with finite lives are reviewed for impairment if events, or changes in circumstances, indicate that we may not recover the carrying amount of an asset.Long-lived assets consisting of land and buildings used in previously operating businesses are carried at the lower of cost or fair value, and are included in Other Non-Current Assets in the consolidated balance sheets. A reduction in the carrying value of such long-lived assets used in previously operating businesses is recorded as an asset impairment charge in the consolidated statement of operations. Equity Investments Investments are accounted for using the equity method of accounting if the investment provides the Company the ability to exercise significant influence, but not control, over an investee. Significant influence is generally deemed to exist if the company has an ownership interest in the voting stock of the investee of between 20% and 50%, although other factors, such as representation on the investee’s Board of Directors, are considered in determining whether the equity method of accounting is appropriate. The Company accounted for its investment in CoSine Communications, Inc. (“CoSine”) using the equity method of accounting. The CoSine investment was sold in 2009. 48 Table of Contents Stock Based Compensation The Company accounts for stock options granted to employees as compensation expense which is recognized in exchange for the services received.The compensation expense is based on the fair value of the equity instruments on the grant-date. Environmental Liabilities The Company accrues for losses associated with environmental remediation obligations when such losses are probable and reasonably estimable. Accruals for estimated losses from environmental remediation obligations generally are recognized no later than completion of the remedial feasibility study. Such accruals are adjusted as further information develops or circumstances change. Costs of future expenditures for environmental remediation obligations are not discounted to their present value. Recoveries of environmental remediation costs from other parties are recorded as assets when their receipt is deemed probable. Income Taxes Income taxes currently payable or tax refunds receivable are recorded on a net basis and included in accrued liabilities on the consolidated balance sheets.Deferred income taxes reflect the tax effect of net operating loss carryforwards (“NOLs”), capital loss or tax credit carryforwards and the net tax effects of temporary differences between the carrying amount of assets and liabilities for financial reporting (GAAP) and income tax purposes, as determined under enacted tax laws and rates.Valuation allowances are established if, based on the weight of available evidence, it is more likely than not that some portion or the entire deferred tax asset will not be realized.The financial effect of changes in tax laws or rates is accounted for in the period of enactment. Earnings per Share Basic earnings per share are based on the weighted average number of shares of Common Stock outstanding during each year.Diluted earnings per share gives effect to dilutive potential common shares outstanding during the period. Foreign Currency Translation Assets and liabilities of foreign subsidiaries are translated at current exchange rates, and related revenues and expenses are translated at average rates of exchange in effect during the year. Resulting cumulative translation adjustments are recorded as a separate component of accumulated other comprehensive income. Fair Value Measurements The Company adopted Accounting Standards Codification (“ASC”) No. 820, “Fair Value Measurements” effective January 1, 2009.Under this standard, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e, the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company uses various valuation approaches.The hierarchy of those valuation approaches is broken down into three levels based on the reliability of inputs as follows: Level 1 inputs are quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date.An active market for the asset or liability is a market in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis.The valuation under this approach does not entail a significant degree of judgment. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs include: quoted prices for similar assets or liabilities in active markets, inputs other than quoted prices that are observable for the asset or liability, (e.g., interest rates and yield curves observable at commonly quoted intervals or current market) and contractual prices for the underlying financial instrument, as well as other relevant economic measures. Level 3 inputs are unobservable inputs for the asset or liability.Unobservable inputs are used to measure fair value to the extent that observable inputs are not available, thereby allowing for situations in which there is little, if any, market activity for the asset or liability at the measurement date. The fair value of the Company’s financial instruments, such as cash and cash equivalents, accounts receivable, and accounts payable approximate carrying value due to the short-term maturities of these assets and liabilities.Carrying cost approximates fair value for long-term debt which has variable interest rates. 49 Table of Contents The Company's non-financial assets measured at fair value on a non-recurring basis include goodwill and intangible assets, any assets and liabilities acquired in a business combination, or its long-lived assets written down to fair value. To measure fair value for such assets, the Company uses techniques including discounted expected future cash flows, a market approach, and/or appraisals (Level 3 inputs). The derivative instruments that the Company purchases, specifically commodity futures and forwards contracts on precious metal, are valued at fair value on a recurring basis.The futures contracts are Level 1 measurements since they are traded on a commodity exchange.The forward contracts are entered into with a counterparty, and are considered Level 2 measurements. The embedded derivative features of the Company’s Subordinated Notes and related warrants are valued at fair value on a recurring basis and are considered Level 3 measurements. Legal Contingencies The Company provides for legal contingencies when the liability is probable and the amount of the associated costs is reasonably determinable. The Company regularly monitors the progress of legal contingencies and revises the amounts recorded in the period in which a change in estimate occurs. Advertising Costs Advertising costs consist of sales promotion literature, samples, cost of trade shows, and general advertising costs, and are included in selling, general and administrative expenses on the consolidated statements of operations.Advertising, promotion and trade show costs totaled approximately $3.6 million in 2010 and $3.3 million in 2009. Reclassification Certain amounts for prior years have been reclassified to conform to the current year presentation.In particular, the assets, liabilities and income or loss of discontinued operations (see Note 4) have been reclassified into separate lines on the financial statements to segregate them from continuing operations. Note 3 – Recently Issued Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued new disclosure requirements related to Fair Value Measurements and Disclosures—ASC 820-10, in order to provide a greater level of disaggregated information and more robust disclosures about valuation techniques and inputs to fair value measurements, as well as additional information about transfers between levels and activity during the reporting period. It also includes conforming amendments to the guidance on employers’ disclosures about postretirement benefit plan assets (ASC 715-20); so as to refer to ASC 820-10 to determine the appropriate classes to present fair value disclosures about such plan assets.Most of the new disclosures and clarifications of existing disclosures are effective for the Company’s interim and annual reporting periods of 2010, and the Company adopted them in the first quarter of 2010. Because the new requirements affect disclosures but do not change the accounting for any assets or liabilities, their adoption did not have an effect on the Company’s consolidated financial position and results of operations. Note 4 – Discontinued Operations Arlon CM In 2010, the Company decided to exit the business of manufacturing adhesive films, specialty graphic films and engineered coated products, and in February 2011, the Company entered into two separate asset sale transactions.(See Note 21-“Subsequent Events”).These businesses comprised the Arlon CM segment.The Company recorded an asset impairment charge of $1.3 million in connection with certain of these assets. Indiana Tube Denmark In 2008, the Company decided to exit the welded specialty tubing market in Europe and close H&H’s Indiana Tube Denmark subsidiary (“ITD”), sell its assets, pay off its debt, and repatriate the remaining cash. The decision to exit this market was made after evaluating economic conditions and ITD’s capabilities, served markets, and competitors.ITD had been part of the Company’s Tubing segment.During 2009, ITD ceased operations and sold or disposed of its inventory and most of its equipment.A gain on the sale of equipment of $1.7 million was recognized. ITD repaid all of its $4.6 million of long-term debt during 2009.ITD’s principal remaining asset is the ITD facility, which has been offered for sale.The facility is included in “Other non-current assets” on the consolidated balance sheet as of December 31, 2010. 50 Table of Contents Sumco, Inc. The Company also evaluated its Sumco subsidiary in light of ongoing operating losses and future prospects.Sumco provided electroplating services primarily to the automotive market, and relied on the automotive market for over 90% of its sales.Sumco had been part of the Precious Metal segment.The Company decided to exit this business. In 2009, Sumco entered into a lease of its former manufacturing facility in Indianapolis, Indiana and granted the tenant an option to purchase the facility. On October 13, 2010, Sumco completed the sale of the facility and in addition, sold the rights to the Sumco name.The net proceeds of $1.7 million approximated the carrying value of the Sumco long-term assets and accordingly, no significant gain or loss was recorded on the sale. The following assets and liabilities of the discontinued operations, ITD, Sumco, and Arlon CM, have been segregated in the accompanying consolidated balance sheets as of December 31, 2010 and 2009. (in thousands) December 31, 2010 December 31, 2009 Current Assets: Trade accounts receivable $ $ Inventory Other current assets $ $ Long-term Assets: Property, plant & equipment, net $ $ Intangibles, net 79 $ $ Current Liabilities: Other current liabilities $ Non-current Liabilities: Deferred income taxes $ $ Other non-current liabilities 71 $ $ 51 Table of Contents The income (loss) from Discontinued Operations consists of the following: Years ended December 31, (in thousands) Net sales $ $ Asset impairment charges ) ) Restructuring charges - ) Operating income (loss) ) Interest/otherincome (expense) 14 ) Income tax benefit (expense) ) Income (loss) from discontinued operations, net ) Note 5 –Restructuring Charges In 2010 and 2009, the Company engaged in various cost improvement initiatives in order to positively impact productivity and profitability, including certain activities that management believes will result in a more efficient infrastructure that can be leveraged in the future. During 2010, the Company commenced a restructuring plan to move Kasco’s Atlanta, Georgia operation to an existing facility in Mexico.In connection with this restructuring project, costs of $0.5 million were incurred in the twelve months ended December 31, 2010, principally for employee compensation and moving costs.This restructuring project was completed in the fourth quarter of 2010. For the twelve months ended December 31, 2009, restructuring charges totaled $1.6 million.Restructuring costs of $0.6 million were recorded in 2009 relating to the consolidation of the former Bairnco Corporate office into the HNH Corporate office.In addition, in April 2009, the Company announced the closure of a facility in New Hampshire which was part of the Precious Metal segment and the relocation of the functions to its facility in Milwaukee.Restructuring costs of approximately $0.4 million were recorded in connection with this relocation, including an estimate of future net lease costs for the facility.EuroKasco S.A. (“EuroKasco”), which is part of the Kasco segment, engaged in restructuring activities during 2009, and recorded approximately $0.5 million of expense related mainly to workforce reduction. As of December 31, 2010, approximately $0.1 million of future lease costs for the New Hampshire facility of the Precious Metal segment was accrued and included in accrued liabilities on the balance sheet.This lease terminates in 2014. The restructuring costs and activity in the restructuring reserve for the year ended December 31, 2010 consisted of: December 31, Expense Payments December 31, (in thousands) Termination benefits $
